Case 18-20178-CMB   Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58   Desc Main
                             Document      Page 1 of 74




                                                             58
Case 18-20178-CMB   Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58   Desc Main
                             Document      Page 2 of 74
Case 18-20178-CMB               Doc 58       Filed 07/03/19 Entered 07/03/19 16:26:58                            Desc Main
                                            Document      Page 3 of 74



 July 03, 2019

 CHRISTOPHE PALINO
 1326 FRANKLIN AVE
 PITTSBURGH PA 15221-2642

 Payoff figures have been requested on the loan for the borrower and property described below.

 Loan ID:      22228
 Loan Type: Conventional
 CHRISTOPHE PALINO
 1326 FRANKLIN AVE
 PITTSBURGH, PA 15221-2642

 When remitting funds, please use our loan number to insure proper posting and provide us with the
 borrower's forwarding address. Funds received in this office after 12:00 noon will be processed on
 the next business day, with interest charged to that date. All funds must be certified: money order,
 wire, Western Union, or cashier's check.
 All payoff figures are subject to clearance of funds in transit. The payoff is subject to final audit when
 presented. Any overpayment or refunds will be mailed directly to the borrower. We will prepare the
 release of our interest in the property after all funds have cleared.
           Projected Payoff Date                                                      7/31/2019
           Principal Balance                                                        $40,431.33
           Interest Thru 7/31/2019                                                   $1,093.58
           Fees                                                                      $5,631.35
           Prepayment Penalty                                                            $0.00
           Release Fees                                                                  $0.00
           Funds owed by borrower (escrow advance)                                       $0.00
           Funds owed to borrower                                                     ($658.67)
           Total Payoff                                                             $46,497.59
           Per diem                                                                      $10.49
 The next payment due is 5/19/2019. Payments are made by Billing on a Monthly basis. The current
 interest rate is 9.47000% and the P & I payment is 463.37. The taxes are next due 7/14/2019.
 PLEASE CONTACT US TO UPDATE FIGURES PRIOR TO REMITTING FUNDS AS THEY ARE
 SUBJECT TO CHANGE WITHOUT NOTICE.
 Statebridge Company, LLC
 5680 Greenwood Plaza Blvd.
 Suite 100S
 Greenwood Village, CO 80111
 (866) 466-3360
 (720) 600-7894 Fax
 payoff@statebridgecompany.com




 Statebridge Company, LLC is a debt collector and is attempting to collect a debt. Any information obtained may be used for that
 purpose. If you are in active bankruptcy or have previously received a discharge in bankruptcy, this correspondence is not and
 should not be construed to be an attempt to collect a debt, but a possible enforcement of a lien against property.

 Statebridge Company, LLC 5680 Greenwood Plaza Blvd, Suite 100 S Greenwood Village, CO 80111 www.statebridgecompany.com
Case 18-20178-CMB               Doc 58       Filed 07/03/19 Entered 07/03/19 16:26:58                            Desc Main
                                            Document      Page 4 of 74




                                CHRISTOPHE PALINO - Loan ID                        22228



                                                   FEE DETAILS


                   Description                                                     Amount
                 Late Charge                                                       $162.19

                 NSF Fee                                                            $10.00

                 Miscellaneous                                                      $15.00

                 Inspections                                                       $182.00

                 Vacant Prop Reg                                                   $725.00

                 FC Attorney Fee                                                 $2,570.00

                 FC Attorney Cost                                                $1,952.16

                 Phone Pay Fee                                                      $15.00

                                                                                 $5,631.35




 Statebridge Company, LLC is a debt collector and is attempting to collect a debt. Any information obtained may be used for that
 purpose. If you are in active bankruptcy or have previously received a discharge in bankruptcy, this correspondence is not and
 should not be construed to be an attempt to collect a debt, but a possible enforcement of a lien against property.

 Statebridge Company, LLC 5680 Greenwood Plaza Blvd, Suite 100 S Greenwood Village, CO 80111 www.statebridgecompany.com
Case 18-20178-CMB               Doc 58       Filed 07/03/19 Entered 07/03/19 16:26:58                            Desc Main
                                            Document      Page 5 of 74




 Statebridge Company, LLC is a debt collector and is attempting to collect a debt. Any information obtained may be used for that
 purpose. If you are in active bankruptcy or have previously received a discharge in bankruptcy, this correspondence is not and
 should not be construed to be an attempt to collect a debt, but a possible enforcement of a lien against property.

 Statebridge Company, LLC 5680 Greenwood Plaza Blvd, Suite 100 S Greenwood Village, CO 80111 www.statebridgecompany.com
                         Case 18-20178-CMB       Doc 58       Filed 07/03/19 Entered 07/03/19 16:26:58                Desc Main
                                                             Document      Page 6 of 74
Transaction History for Loan:                                   2228 Client: Waterfall Asset Management
Reporting All transactions of type: All Transactions

                                                                                                                                   Late
                                                                                      Principal         Principal     Interest     Charge     Late Chg Escrow
Trans Date      Trans Amt      Trans Code Fee Code     Trans Description              Amount            Bal           Amount       Amt        Bal      Amt
      6/30/2019
                    ($100.00)          83        99    BK Monthly Serv. Fee                               $40431.33                   $0.00    $162.19     $0.00
      6/26/2019
                    ($200.00)          83       152    NR FC Attorney Fees                                $40431.33                   $0.00    $162.19     $0.00
                   ($1250.00)          83       154    NR BK Attorney Fees                                $40431.33                   $0.00    $162.19     $0.00
                       ($2.56)         83       154    NR BK Attorney Fees                                $40431.33                   $0.00    $162.19     $0.00
                         $2.56         84       154    NR BK Attorney Fees                                $40431.33                   $0.00    $162.19     $0.00
                      $105.00          78        11    Inspections                                        $40431.33                   $0.00    $162.19     $0.00
                     $1250.00          76        29    BK Attorney Fee                                    $40431.33                   $0.00    $162.19     $0.00
                       ($2.56)         83       155    NR BK Attorney Costs                               $40431.33                   $0.00    $162.19     $0.00
                    ($105.00)          83       156    Inspections                                        $40431.33                   $0.00    $162.19     $0.00
                    ($715.00)          81       176    Property Pres                                      $40431.33                   $0.00    $162.19     $0.00
                    ($339.36)          83       153    NR FC Attorney Costs                               $40431.33                   $0.00    $162.19     $0.00
                      $339.36          76        22    FC Attorney Cost                                   $40431.33                   $0.00    $162.19     $0.00
                      $200.00          76        21    FC Attorney Fee                                    $40431.33                   $0.00    $162.19     $0.00
                      $715.00          78        14    Vacant Prop Reg                                    $40431.33                   $0.00    $162.19     $0.00
                         $2.56         76        31    BK Attorney Cost                                   $40431.33                   $0.00    $162.19     $0.00
      6/18/2019
                      ($82.96)        530        50    Forced Placed Hazard                               $40431.33                   $0.00    $162.19   ($82.96)
      6/14/2019                                        Insurance Premium
                      $572.04         210          0   Regular Payment                        $143.17     $40431.33      $320.20      $0.00    $162.19   $108.67
                    ($572.04)         266          0   Prepetition Unapplied Pmt                          $40431.33                   $0.00    $162.19     $0.00
      6/12/2019
                      ($40.00)        730        14    Vacant Prop Reg                                    $40574.50                   $0.00    $162.19     $0.00
                      ($15.00)        722       156    Inspections                                        $40574.50                   $0.00    $162.19     $0.00
      5/31/2019
                      $572.04         265          0   Stipulation Unapplied Pmt                          $40716.55                   $0.00    $162.19     $0.00


    Report Date:
   7/3/2019 7:54:53 AM                      Highlighted transactions occurred on modification date of loan.
   5/31/2019
                        Case 18-20178-CMB    Doc 58      Filed 07/03/19 Entered 07/03/19 16:26:58                Desc Main
                                                        Document      Page 7 of 74
                  ($572.04)       265         0   Stipulation Unapplied Pmt                          $40716.55               $0.00   $162.19      $0.00
                    $572.04       210         0   Regular Payment                         $142.05    $40574.50     $321.32   $0.00   $162.19    $108.67
                    $512.18       266         0   Prepetition Unapplied Pmt                          $40574.50               $0.00   $162.19      $0.00
                  ($100.00)        83        99   BK Monthly Serv. Fee                               $40574.50               $0.00   $162.19      $0.00
                     ($1.28)      722       161   Imaging                                            $40716.55               $0.00   $162.19      $0.00
   5/30/2019
                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $40716.55               $0.00   $162.19      $0.00

                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $40716.55               $0.00   $162.19      $0.00

   5/20/2019
                    $572.04       210         0 Regular Payment                           $139.83    $40857.49     $323.54   $0.00   $162.19    $108.67
                    $572.04       210         0 Regular Payment                           $140.94    $40716.55     $322.43   $0.00   $162.19    $108.67
                 ($1144.08)       266         0 Prepetition Unapplied Pmt                            $40716.55               $0.00   $162.19      $0.00
    5/2/2019
                  ($366.32)       511        21 City Tax Bill 1 Disbursement                         $40997.32               $0.00   $162.19   ($366.32)
   4/30/2019
                  $1232.42        266         0   Prepetition Unapplied Pmt                          $41136.06               $0.00   $162.19      $0.00
                    $572.04       265         0   Stipulation Unapplied Pmt                          $41136.06               $0.00   $162.19      $0.00
                    $572.04       210         0   Regular Payment                         $138.74    $40997.32     $324.63   $0.00   $162.19    $108.67
                  ($572.04)       265         0   Stipulation Unapplied Pmt                          $40997.32               $0.00   $162.19      $0.00
                  ($100.00)        83        99   BK Monthly Serv. Fee                               $40997.32               $0.00   $162.19      $0.00
   4/29/2019
                       ($0.95)    722       166 Tax Search                                           $41136.06               $0.00   $162.19      $0.00
                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $41136.06               $0.00   $162.19      $0.00

                       ($1.16)    722       161 Imaging                                              $41136.06               $0.00   $162.19      $0.00
   4/22/2019
                      ($29.48)    722       145 Miscellaneous (Inv.)                                 $41136.06               $0.00   $162.19      $0.00
   4/10/2019
                    $572.04       210         0   Regular Payment                         $136.57    $41273.71     $326.80   $0.00   $162.19    $108.67
                  ($572.04)       266         0   Prepetition Unapplied Pmt                          $41273.71               $0.00   $162.19      $0.00
                    $572.04       210         0   Regular Payment                         $137.65    $41136.06     $325.72   $0.00   $162.19    $108.67
                  ($572.04)       265         0   Stipulation Unapplied Pmt                          $41136.06               $0.00   $162.19      $0.00
   3/31/2019


 Report Date:
7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                        Case 18-20178-CMB    Doc 58      Filed 07/03/19 Entered 07/03/19 16:26:58                Desc Main
   3/31/2019
                                                        Document      Page 8 of 74
                      ($15.00)    730        11 Inspections                                          $41410.28               $0.00   $162.19     $0.00

                  ($100.00)       83         99 BK Monthly Serv. Fee                                 $41410.28               $0.00   $162.19     $0.00
   3/29/2019
                      $572.04     265         0 Stipulation Unapplied Pmt                            $41410.28               $0.00   $162.19     $0.00
                      $705.29     266         0 Prepetition Unapplied Pmt                            $41410.28               $0.00   $162.19     $0.00
   3/20/2019
                      ($40.33)    511        20 County Tax Bill 1                                    $41410.28               $0.00   $162.19   ($40.33)
                       ($0.95)    722       166 Disbursement
                                                Tax Search                                           $41410.28               $0.00   $162.19      $0.00
   3/18/2019
                      ($30.24)    530        50 Forced Placed Hazard                                 $41410.28               $0.00   $162.19   ($30.24)
   3/11/2019                                    Insurance Premium
                     ($1.42)      722       161   Imaging                                            $41813.61               $0.00   $162.19     $0.00
                  ($572.04)       265         0   Stipulation Unapplied Pmt                          $41410.28               $0.00   $162.19     $0.00
                    $572.04       210         0   Regular Payment                         $135.50    $41410.28     $327.87   $0.00   $162.19   $108.67
                 ($1144.08)       266         0   Prepetition Unapplied Pmt                          $41545.78               $0.00   $162.19     $0.00
                    $572.04       210         0   Regular Payment                         $134.44    $41545.78     $328.93   $0.00   $162.19   $108.67
                    $572.04       210         0   Regular Payment                         $133.39    $41680.22     $329.98   $0.00   $162.19   $108.67
    3/1/2019
                       ($0.95)    722       166 Tax Search                                           $41813.61               $0.00   $162.19     $0.00
   2/28/2019
                  ($100.00)        83        99 BK Monthly Serv. Fee                                 $41813.61               $0.00   $162.19     $0.00
                    ($0.10)       722       145 Miscellaneous (Inv.)                                 $41813.61               $0.00   $162.19     $0.00

                       ($1.41)    722       161 Imaging                                              $41813.61               $0.00   $162.19     $0.00
                      $467.65     266         0 Prepetition Unapplied Pmt                            $41813.61               $0.00   $162.19     $0.00
                      $572.04     265         0 Stipulation Unapplied Pmt                            $41813.61               $0.00   $162.19     $0.00
   2/26/2019
                      ($15.00)    722       156 Inspections                                          $41813.61               $0.00   $162.19     $0.00

                      ($15.00)    730        11 Inspections                                          $41813.61               $0.00   $162.19     $0.00

   2/25/2019
                      ($27.32)    530        50 Forced Placed Hazard                                 $41813.61               $0.00   $162.19   ($27.32)
   2/21/2019                                    Insurance Premium
                      $345.00     78         10 BPO                                                  $41813.61               $0.00   $162.19     $0.00

 Report Date:
7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                        Case 18-20178-CMB    Doc 58      Filed 07/03/19 Entered 07/03/19 16:26:58                Desc Main
                                                        Document      Page 9 of 74
   2/12/2019
                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $41813.61               $0.00   $162.19     $0.00

   1/31/2019
                  ($100.00)        83        99   BK Monthly Serv. Fee                               $41813.61               $0.00   $162.19     $0.00
                    $468.15       266         0   Prepetition Unapplied Pmt                          $41813.61               $0.00   $162.19     $0.00
                  ($572.04)       265         0   Stipulation Unapplied Pmt                          $41813.61               $0.00   $162.19     $0.00
                    $572.04       210         0   Regular Payment                         $132.35    $41813.61     $331.02   $0.00   $162.19   $108.67
                    $572.04       265         0   Stipulation Unapplied Pmt                          $41945.96               $0.00   $162.19     $0.00
   1/18/2019
                      ($30.24)    530        50 Forced Placed Hazard                                 $41945.96               $0.00   $162.19   ($30.24)
                       ($1.50)    722       161 Insurance
                                                Imaging Premium                                      $41945.96               $0.00   $162.19      $0.00
   1/15/2019
                       ($0.95)    722       166 Tax Search                                           $41945.96               $0.00   $162.19     $0.00
 12/31/2018
                  ($100.00)       83         99 BK Monthly Serv. Fee                                 $41945.96               $0.00   $162.19     $0.00
 12/29/2018
                       ($0.95)    722       166 Tax Search                                           $41945.96               $0.00   $162.19     $0.00
                       ($0.95)    722       166 Tax Search                                           $41945.96               $0.00   $162.19     $0.00
                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $41945.96               $0.00   $162.19     $0.00

                      ($15.00)    730        11 Inspections                                          $41945.96               $0.00   $162.19     $0.00

 12/28/2018
                    $229.70       266         0   Prepetition Unapplied Pmt                          $41945.96               $0.00   $162.19     $0.00
                  ($572.04)       265         0   Stipulation Unapplied Pmt                          $41945.96               $0.00   $162.19     $0.00
                    $572.04       210         0   Regular Payment                         $131.31    $41945.96     $332.06   $0.00   $162.19   $108.67
                    $572.04       265         0   Stipulation Unapplied Pmt                          $42077.27               $0.00   $162.19     $0.00
 12/27/2018
                       ($1.71)    722       161 Imaging                                              $42077.27               $0.00   $162.19     $0.00
 12/19/2018
                      ($30.24)    530        50 Forced Placed Hazard                                 $42077.27               $0.00   $162.19   ($30.24)
   12/6/2018                                    Insurance Premium
                  ($572.04)       266         0 Prepetition Unapplied Pmt                            $42077.27               $0.00   $162.19     $0.00
                    $572.04       210         0 Regular Payment                           $130.28    $42077.27     $333.09   $0.00   $162.19   $108.67


 Report Date:
7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                        Case 18-20178-CMB    Doc 58     Filed 07/03/19 Entered 07/03/19 16:26:58                 Desc Main
                                                       Document     Page 10 of 74
 11/30/2018
                  ($675.00)       730        14 Vacant Prop Reg                                      $42336.81               $0.00   $162.19     $0.00

                      ($15.00)    730        11 Inspections                                          $42336.81               $0.00   $162.19     $0.00

                    $572.04       265         0   Stipulation Unapplied Pmt                          $42336.81               $0.00   $162.19     $0.00
                    $572.04       210         0   Regular Payment                         $129.26    $42207.55     $334.11   $0.00   $162.19   $108.67
                  ($572.04)       265         0   Stipulation Unapplied Pmt                          $42207.55               $0.00   $162.19     $0.00
                    $425.43       266         0   Prepetition Unapplied Pmt                          $42207.55               $0.00   $162.19     $0.00
                  ($100.00)        83        99   BK Monthly Serv. Fee                               $42207.55               $0.00   $162.19     $0.00
 11/28/2018
                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $42336.81               $0.00   $162.19     $0.00

                    ($1.56)       722       161 Imaging                                              $42336.81               $0.00   $162.19     $0.00
                  ($100.00)       730        10 BPO                                                  $42336.81               $0.00   $162.19     $0.00
 11/27/2018
                    $572.04       210         0   Regular Payment                         $128.25    $42336.81     $335.12   $0.00   $162.19   $108.67
                  ($572.04)       260         0   Unapplied Payment                                  $42336.81               $0.00   $162.19     $0.00
                     $26.05       265         0   Stipulation Unapplied Pmt                          $42336.81               $0.00   $162.19     $0.00
                   ($26.05)       260         0   Unapplied Payment                                  $42336.81               $0.00   $162.19     $0.00
 11/20/2018
                    $598.09       210         0   Regular Payment                         $126.25    $42592.31     $337.12   $0.00   $162.19   $134.72
                    $598.09       210         0   Regular Payment                         $127.25    $42465.06     $336.12   $0.00   $162.19   $134.72
                 ($1196.18)       266         0   Prepetition Unapplied Pmt                          $42465.06               $0.00   $162.19     $0.00
                    $598.09       260         0   Unapplied Payment                                  $42465.06               $0.00   $162.19     $0.00
                  ($598.09)       265         0   Stipulation Unapplied Pmt                          $42465.06               $0.00   $162.19     $0.00
 11/16/2018
                      ($29.26)    530        50 Forced Placed Hazard                                 $42718.56               $0.00   $162.19   ($29.26)
   11/2/2018                                    Insurance Premium
                      $572.04     265         0 Stipulation Unapplied Pmt                            $42718.56               $0.00   $162.19     $0.00
                      $949.52     266         0 Prepetition Unapplied Pmt                            $42718.56               $0.00   $162.19     $0.00
 10/31/2018
                  ($100.00)        83        99 BK Monthly Serv. Fee                                 $42718.56               $0.00   $162.19     $0.00
                    ($5.64)       722       145 Miscellaneous (Inv.)                                 $42718.56               $0.00   $162.19     $0.00
                    ($6.40)       722       145 Miscellaneous (Inv.)                                 $42718.56               $0.00   $162.19     $0.00


 Report Date:
7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                        Case 18-20178-CMB    Doc 58     Filed 07/03/19 Entered 07/03/19 16:26:58                 Desc Main
                                                       Document     Page 11 of 74
                       ($4.03)    722       145 Miscellaneous (Inv.)                                 $42718.56               $0.00   $162.19     $0.00
 10/25/2018
                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $42718.56               $0.00   $162.19     $0.00
                       ($1.32)    722       161 Imaging                                              $42718.56               $0.00   $162.19     $0.00
 10/18/2018
                      ($15.00)    730        11 Inspections                                          $42718.56               $0.00   $162.19     $0.00

 10/17/2018
                      ($30.24)    530        50 Forced Placed Hazard                                 $42718.56               $0.00   $162.19   ($30.24)
 10/11/2018                                     Insurance Premium
                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $42718.56               $0.00   $162.19     $0.00

                       ($0.50)    722       201 Postage Cost                                         $42718.56               $0.00   $162.19     $0.00
   10/8/2018
                    $572.04       265         0   Stipulation Unapplied Pmt                          $42843.82               $0.00   $162.19     $0.00
                    $598.09       210         0   Regular Payment                         $125.26    $42718.56     $338.11   $0.00   $162.19   $134.72
                  ($598.09)       265         0   Stipulation Unapplied Pmt                          $42718.56               $0.00   $162.19     $0.00
                    $234.11       266         0   Prepetition Unapplied Pmt                          $42718.56               $0.00   $162.19     $0.00
   9/30/2018
                    ($3.00)       83        187 HOA Service Fee                                      $42843.82               $0.00   $162.19     $0.00
                  ($100.00)       83         99 BK Monthly Serv. Fee                                 $42843.82               $0.00   $162.19     $0.00
   9/26/2018
                       ($1.43)    722       161 Imaging                                              $42843.82               $0.00   $162.19     $0.00
   9/18/2018
                      ($27.75)    530        50 Forced Placed Hazard                                 $42843.82               $0.00   $162.19   ($27.75)
   9/14/2018                                    Insurance Premium
                    $598.09       210         0 Regular Payment                           $124.28    $42843.82     $339.09   $0.00   $162.19   $134.72
                  ($598.09)       266         0 Prepetition Unapplied Pmt                            $42843.82               $0.00   $162.19     $0.00
    9/6/2018
                    $572.04       265         0   Stipulation Unapplied Pmt                          $43091.41               $0.00   $162.19      $0.00
                    $598.09       210         0   Regular Payment                         $123.31    $42968.10     $340.06   $0.00   $162.19   $134.72
                  ($598.09)       265         0   Stipulation Unapplied Pmt                          $42968.10               $0.00   $162.19      $0.00
                    $716.34       266         0   Prepetition Unapplied Pmt                          $42968.10               $0.00   $162.19      $0.00
                   ($28.68)       530        50   Forced Placed Hazard                               $43091.41               $0.00   $162.19   ($28.68)
   8/31/2018                                      Insurance Premium


 Report Date:
7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                        Case 18-20178-CMB    Doc 58     Filed 07/03/19 Entered 07/03/19 16:26:58                 Desc Main
   8/31/2018
                                                       Document     Page 12 of 74
                  ($100.00)        83        99 BK Monthly Serv. Fee                                 $43091.41               $0.00   $162.19      $0.00
                    $598.09       210         0 Regular Payment                           $122.34    $43091.41     $341.03   $0.00   $162.19    $134.72
                  ($598.09)       266         0 Prepetition Unapplied Pmt                            $43091.41               $0.00   $162.19      $0.00
   8/30/2018
                      ($15.00)    730         7 Miscellaneous                                        $43213.75               $0.00   $162.19      $0.00

   8/15/2018
                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $43213.75               $0.00   $162.19      $0.00

   8/10/2018
                       ($1.66)    722       161 Imaging                                              $43213.75               $0.00   $162.19      $0.00
   7/31/2018
                  ($100.00)        83        99   BK Monthly Serv. Fee                               $43213.75               $0.00   $162.19      $0.00
                    $739.50       320        22   FC Attorney Cost                                   $43335.13               $0.00   $162.19      $0.00
                    $598.09       210         0   Regular Payment                         $121.38    $43213.75     $341.99   $0.00   $162.19    $134.72
                  ($598.09)       265         0   Stipulation Unapplied Pmt                          $43213.75               $0.00   $162.19      $0.00
                    $716.79       266         0   Prepetition Unapplied Pmt                          $43213.75               $0.00   $162.19      $0.00
                    $572.04       265         0   Stipulation Unapplied Pmt                          $43335.13               $0.00   $162.19      $0.00
   7/28/2018
                      ($15.00)    730        11 Inspections                                          $43335.13               $0.00   $162.19      $0.00

   7/27/2018
                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $43335.13               $0.00   $162.19      $0.00

                       ($1.68)    722       161 Imaging                                              $43335.13               $0.00   $162.19      $0.00
   7/24/2018
                  ($100.00)       730        10 BPO                                                  $43335.13               $0.00   $162.19       $0.00
                  ($459.30)       511        23 School Tax Bill 1 Disbursement                       $43335.13               $0.00   $162.19   ($459.30)
   7/19/2018
                  ($100.00)       720        21 FC Attorney Fee                                      $43335.13               $0.00   $162.19      $0.00
   7/17/2018
                      ($28.68)    530        50 Forced Placed Hazard                                 $43335.13               $0.00   $162.19    ($28.68)
   7/13/2018                                    Insurance Premium
                    $598.09       210         0 Regular Payment                           $120.43    $43335.13     $342.94   $0.00   $162.19    $134.72
                  ($598.09)       266         0 Prepetition Unapplied Pmt                            $43335.13               $0.00   $162.19      $0.00
   6/30/2018

 Report Date:
7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                        Case 18-20178-CMB    Doc 58     Filed 07/03/19 Entered 07/03/19 16:26:58                 Desc Main
   6/30/2018
                                                       Document     Page 13 of 74
                    $572.04       265         0   Stipulation Unapplied Pmt                          $43575.05               $0.00   $162.19     $0.00
                    $598.09       210         0   Regular Payment                         $119.49    $43455.56     $343.88   $0.00   $162.19   $134.72
                  ($598.09)       265         0   Stipulation Unapplied Pmt                          $43455.56               $0.00   $162.19     $0.00
                    $317.72       266         0   Prepetition Unapplied Pmt                          $43455.56               $0.00   $162.19     $0.00
                  ($100.00)        83        99   BK Monthly Serv. Fee                               $43455.56               $0.00   $162.19     $0.00
   6/27/2018
                      ($13.75)    722       145 Miscellaneous (Inv.)                                 $43575.05               $0.00   $162.19     $0.00
                       ($9.39)    722       145 Miscellaneous (Inv.)                                 $43575.05               $0.00   $162.19     $0.00
   6/21/2018
                  ($200.00)       720        29 BK Attorney Fee                                      $43575.05               $0.00   $162.19     $0.00
   6/18/2018
                      ($84.17)    530        50 Forced Placed Hazard                                 $43575.05               $0.00   $162.19   ($84.17)
                       ($1.54)    722       161 Insurance
                                                Imaging Premium                                      $43575.05               $0.00   $162.19      $0.00
   6/15/2018
                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $43575.05               $0.00   $162.19     $0.00

                      ($17.60)    722       145 Miscellaneous (Inv.)                                 $43575.05               $0.00   $162.19     $0.00
                      ($15.00)    730        11 Inspections                                          $43575.05               $0.00   $162.19     $0.00

    6/6/2018
                    $598.09       210         0 Regular Payment                           $117.63    $43693.60     $345.74   $0.00   $162.19   $134.72
                    $598.09       210         0 Regular Payment                           $118.55    $43575.05     $344.82   $0.00   $162.19   $134.72
                 ($1196.18)       266         0 Prepetition Unapplied Pmt                            $43575.05               $0.00   $162.19     $0.00
    6/1/2018
                  ($100.00)       720        21 FC Attorney Fee                                      $43811.23               $0.00   $162.19     $0.00
                  ($166.75)       720        22 FC Attorney Cost                                     $43811.23               $0.00   $162.19     $0.00
   5/31/2018
                   ($60.00)        81       176   Property Pres                                      $43811.23               $0.00   $162.19     $0.00
                     $60.00        78        11   Inspections                                        $43811.23               $0.00   $162.19     $0.00
                     $60.00        78        11   Inspections                                        $43811.23               $0.00   $162.19     $0.00
                    $959.30       266         0   Prepetition Unapplied Pmt                          $43811.23               $0.00   $162.19     $0.00
                  ($598.09)       265         0   Stipulation Unapplied Pmt                          $43811.23               $0.00   $162.19     $0.00
                    $598.09       210         0   Regular Payment                         $116.71    $43811.23     $346.66   $0.00   $162.19   $134.72
                    $572.04       265         0   Stipulation Unapplied Pmt                          $43927.94               $0.00   $162.19     $0.00
                  ($150.00)       722       154   NR BK Attorney Fees                                $43927.94               $0.00   $162.19     $0.00

 Report Date:
7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                        Case 18-20178-CMB    Doc 58     Filed 07/03/19 Entered 07/03/19 16:26:58                 Desc Main
                                                       Document     Page 14 of 74
                  ($100.00)        83        99 BK Monthly Serv. Fee                                 $43811.23               $0.00   $162.19      $0.00
                    ($0.68)       720        31 BK Attorney Cost                                     $43927.94               $0.00   $162.19      $0.00
                   ($30.00)        81       188 General Misc.                                        $43811.23               $0.00   $162.19      $0.00
   5/30/2018
                      ($15.00)    730        11 Inspections                                          $43927.94               $0.00   $162.19      $0.00

   5/22/2018
                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $43927.94               $0.00   $162.19      $0.00

    5/8/2018
                       ($2.00)    722       161 Imaging                                              $43927.94               $0.00   $162.19      $0.00
   4/30/2018
                  ($100.00)        83        99   BK Monthly Serv. Fee                               $43927.94               $0.00   $162.19       $0.00
                  ($598.09)       266         0   Prepetition Unapplied Pmt                          $43927.94               $0.00   $162.19       $0.00
                    $598.09       210         0   Regular Payment                         $115.79    $43927.94     $347.58   $0.00   $162.19     $134.72
                   $1074.76       266         0   Prepetition Unapplied Pmt                          $44043.73               $0.00   $162.19       $0.00
                 ($1794.27)       265         0   Stipulation Unapplied Pmt                          $44043.73               $0.00   $162.19       $0.00
                    $598.09       210         0   Regular Payment                         $114.88    $44043.73     $348.49   $0.00   $162.19     $134.72
                    $598.09       210         0   Regular Payment                         $113.99    $44158.61     $349.38   $0.00   $162.19     $134.72
                    $598.09       210         0   Regular Payment                         $113.09    $44272.60     $350.28   $0.00   $162.19     $134.72
                   $2288.16       265         0   Stipulation Unapplied Pmt                          $44385.69               $0.00   $162.19       $0.00
                  ($366.32)       511        21   City Tax Bill 1 Disbursement                       $44385.69               $0.00   $162.19   ($366.32)
   4/27/2018
                      ($15.00)    730        11 Inspections                                          $44385.69               $0.00   $162.19      $0.00

                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $44385.69               $0.00   $162.19      $0.00

                       ($2.52)    722       161 Imaging                                              $44385.69               $0.00   $162.19      $0.00
    4/6/2018
                  ($425.00)       720        29 BK Attorney Fee                                      $44385.69               $0.00   $162.19      $0.00
                  ($250.00)       720        29 BK Attorney Fee                                      $44385.69               $0.00   $162.19      $0.00
    4/4/2018
                  ($225.00)       720        29 BK Attorney Fee                                      $44385.69               $0.00   $162.19      $0.00
   3/31/2018
                  ($100.00)       83         99 BK Monthly Serv. Fee                                 $44385.69               $0.00   $162.19      $0.00
   3/26/2018

 Report Date:
7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                        Case 18-20178-CMB    Doc 58     Filed 07/03/19 Entered 07/03/19 16:26:58                 Desc Main
   3/26/2018
                                                       Document     Page 15 of 74
                       ($2.39)    722       161 Imaging                                              $44385.69               $0.00   $162.19     $0.00
   3/23/2018
                       ($1.86)    722       161 Imaging                                              $44385.69               $0.00   $162.19     $0.00
                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $44385.69               $0.00   $162.19     $0.00

                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $44385.69               $0.00   $162.19     $0.00

                      ($40.33)    511        20 County Tax Bill 1                                    $44385.69               $0.00   $162.19   ($40.33)
   3/19/2018                                    Disbursement
                      ($28.68)    530        50 Forced Placed Hazard                                 $44385.69               $0.00   $162.19   ($28.68)
   2/28/2018                                    Insurance Premium
                  ($100.00)       83         99 BK Monthly Serv. Fee                                 $44385.69               $0.00   $162.19     $0.00
   2/27/2018
                      ($15.00)    730        11 Inspections                                          $44385.69               $0.00   $162.19     $0.00

   2/21/2018
                      ($25.89)    530        50 Forced Placed Hazard                                 $44385.69               $0.00   $162.19   ($25.89)
   2/13/2018                                    Insurance Premium
                  ($150.00)       720        29   BK Attorney Fee                                    $44385.69               $0.00   $162.19     $0.00
                   ($32.61)       720        22   FC Attorney Cost                                   $44385.69               $0.00   $162.19     $0.00
                  ($140.00)       720        22   FC Attorney Cost                                   $44385.69               $0.00   $162.19     $0.00
                    ($1.88)       720        31   BK Attorney Cost                                   $44385.69               $0.00   $162.19     $0.00
   2/12/2018
                        $74.67    266         0 Prepetition Unapplied Pmt                            $44385.69               $0.00   $162.19     $0.00
                      ($74.67)    260         0 Unapplied Payment                                    $44385.69               $0.00   $162.19     $0.00
   1/31/2018
                  ($100.00)       83         99 BK Monthly Serv. Fee                                 $44385.69               $0.00   $162.19     $0.00
   1/30/2018
                       ($0.95)    722       166 Tax Search                                           $44385.69               $0.00   $162.19     $0.00
                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $44385.69               $0.00   $162.19     $0.00

   1/29/2018
                       ($2.25)    722       161 Imaging                                              $44385.69               $0.00   $162.19     $0.00
                      ($15.00)    730        11 Inspections                                          $44385.69               $0.00   $162.19     $0.00

   1/19/2018

 Report Date:
7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                        Case 18-20178-CMB    Doc 58     Filed 07/03/19 Entered 07/03/19 16:26:58                 Desc Main
   1/19/2018
                                                       Document     Page 16 of 74
                      ($28.68)    530        50 Forced Placed Hazard                                 $44385.69               $0.00   $162.19   ($28.68)
   1/16/2018                                    Insurance Premium
                       ($3.18)    722       161 Imaging                                              $44385.69               $0.00   $162.19     $0.00
   1/15/2018
                   ($35.00)       720        22   FC Attorney Cost                                   $44385.69               $0.00   $162.19     $0.00
                 ($2000.00)       720        22   FC Attorney Cost                                   $44385.69               $0.00   $162.19     $0.00
                   ($41.50)       720        22   FC Attorney Cost                                   $44385.69               $0.00   $162.19     $0.00
                  ($560.00)       720        21   FC Attorney Fee                                    $44385.69               $0.00   $162.19     $0.00
                   ($10.83)       720        22   FC Attorney Cost                                   $44385.69               $0.00   $162.19     $0.00
 12/31/2017
                  ($100.00)       83         98 FC Month Serv Fee                                    $44385.69               $0.00   $162.19     $0.00
 12/30/2017
                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $44385.69               $0.00   $162.19     $0.00

                      ($15.00)    730        11 Inspections                                          $44385.69               $0.00   $162.19     $0.00

                  ($100.00)       730        10 BPO                                                  $44385.69               $0.00   $162.19     $0.00
                   ($25.00)       730        14 Vacant Prop Reg                                      $44385.69               $0.00   $162.19     $0.00

 12/18/2017
                      ($28.68)    530        50 Forced Placed Hazard                                 $44385.69               $0.00   $162.19   ($28.68)
 11/30/2017                                     Insurance Premium
                  ($100.00)       83         98 FC Month Serv Fee                                    $44385.69               $0.00   $162.19     $0.00
 11/29/2017
                       ($1.85)    722       161 Imaging                                              $44385.69               $0.00   $162.19     $0.00
 11/28/2017
                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $44385.69               $0.00   $162.19     $0.00

 11/27/2017
                      ($25.00)    730        14 Vacant Prop Reg                                      $44385.69               $0.00   $162.19     $0.00

                      ($15.00)    730        11 Inspections                                          $44385.69               $0.00   $162.19     $0.00

 11/17/2017
                      ($27.75)    530        50 Forced Placed Hazard                                 $44385.69               $0.00   $162.19   ($27.75)
 10/31/2017                                     Insurance Premium


 Report Date:
7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                        Case 18-20178-CMB    Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                  Desc Main
 10/31/2017
                                                      Document     Page 17 of 74
                  ($100.00)       83         98 FC Month Serv Fee                                    $44385.69               $0.00   $162.19     $0.00
 10/30/2017
                  ($560.00)       720        21 FC Attorney Fee                                      $44385.69               $0.00   $162.19     $0.00
                  ($560.00)       720        21 FC Attorney Fee                                      $44385.69               $0.00   $162.19     $0.00
                  ($242.00)       720        22 FC Attorney Cost                                     $44385.69               $0.00   $162.19     $0.00
 10/25/2017
                      ($13.82)    722       201 Postage Cost                                         $44385.69               $0.00   $162.19     $0.00
 10/23/2017
                         $0.00     21         0 Inv Loan Purchase                           $0.00    $44385.69       $0.00   $0.00   $162.19      $0.00
                         $0.00     20         0 Investor Loan Sale                          $0.00    $44385.69       $0.00   $0.00   $162.19      $0.00
                      ($28.68)    530        50 Forced Placed Hazard                                 $44385.69               $0.00   $162.19   ($28.68)
 10/20/2017                                     Insurance Premium
                      ($25.00)    730        14 Vacant Prop Reg                                      $44385.69               $0.00   $162.19     $0.00

                      ($15.00)    730        10 BPO                                                  $44385.69               $0.00   $162.19     $0.00

                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $44385.69               $0.00   $162.19     $0.00

                       ($1.91)    722       161 Imaging                                              $44385.69               $0.00   $162.19     $0.00
 10/18/2017
                  ($166.50)       722       153 NR FC Attorney Costs                                 $44385.69               $0.00   $162.19     $0.00
 10/17/2017
                       ($0.60)    722       161 Imaging                                              $44385.69               $0.00   $162.19     $0.00
   9/30/2017
                  ($100.00)       83         98 FC Month Serv Fee                                    $44385.69               $0.00   $162.19     $0.00
                   ($26.78)       83        141 Overnight Shipping                                   $44385.69               $0.00   $162.19     $0.00
   9/28/2017
                      ($25.00)    730        11 Inspections                                          $44385.69               $0.00   $162.19     $0.00

                      ($15.00)    730        11 Inspections                                          $44385.69               $0.00   $162.19     $0.00

   9/27/2017
                       ($2.39)    722       161 Imaging                                              $44385.69               $0.00   $162.19     $0.00
   9/26/2017
                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $44385.69               $0.00   $162.19     $0.00



 Report Date:
7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                        Case 18-20178-CMB    Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                  Desc Main
                                                      Document     Page 18 of 74
   9/25/2017
                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $44385.69               $0.00   $162.19      $0.00

   9/19/2017
                      ($27.75)    530        50 Forced Placed Hazard                                 $44385.69               $0.00   $162.19    ($27.75)
   8/31/2017                                    Insurance Premium
                  ($100.00)       83         98 FC Month Serv Fee                                    $44385.69               $0.00   $162.19      $0.00
   8/21/2017
                      ($57.36)    530        50 Forced Placed Hazard                                 $44385.69               $0.00   $162.19    ($57.36)
   8/17/2017                                    Insurance Premium
                  ($350.00)       720        22 FC Attorney Cost                                     $44385.69               $0.00   $162.19      $0.00
                  ($840.00)       720        21 FC Attorney Fee                                      $44385.69               $0.00   $162.19      $0.00
   8/15/2017
                       ($2.16)    722       161 Imaging                                              $44385.69               $0.00   $162.19      $0.00
   8/14/2017
                       ($1.66)    722       161 Imaging                                              $44385.69               $0.00   $162.19      $0.00
                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $44385.69               $0.00   $162.19      $0.00

                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $44385.69               $0.00   $162.19      $0.00

   8/11/2017
                  ($541.10)       511        22 Borough Tax Bill 1                                   $44385.69               $0.00   $162.19   ($541.10)
   7/31/2017                                    Disbursement
                      ($25.00)    730        14 Vacant Prop Reg                                      $44385.69               $0.00   $162.19      $0.00

                      ($25.00)    730        11 Inspections                                          $44385.69               $0.00   $162.19      $0.00

                      ($15.00)    730        11 Inspections                                          $44385.69               $0.00   $162.19      $0.00

                  ($100.00)       83         98 FC Month Serv Fee                                    $44385.69               $0.00   $162.19      $0.00
   7/26/2017
                      ($12.00)    730        11 Inspections                                          $44385.69               $0.00   $162.19      $0.00

                      ($15.00)    730        11 Inspections                                          $44385.69               $0.00   $162.19      $0.00

                      ($15.00)    730        11 Inspections                                          $44385.69               $0.00   $162.19      $0.00



 Report Date:
7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                        Case 18-20178-CMB    Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                  Desc Main
                                                      Document     Page 19 of 74
                      ($15.00)    730        11 Inspections                                          $44385.69               $0.00   $162.19      $0.00

                  ($625.00)       730        14 Vacant Prop Reg                                      $44385.69               $0.00   $162.19      $0.00

   6/30/2017
                  ($100.00)       83         98 FC Month Serv Fee                                    $44385.69               $0.00   $162.19      $0.00
   6/21/2017
                       ($1.68)    722       161 Imaging                                              $44385.69               $0.00   $162.19      $0.00
   6/20/2017
                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $44385.69               $0.00   $162.19      $0.00

                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $44385.69               $0.00   $162.19      $0.00

   6/19/2017
                       ($4.55)    722       201 Postage Cost                                         $44385.69               $0.00   $162.19      $0.00
   6/16/2017
                      ($84.17)    530        50 Forced Placed Hazard                                 $44385.69               $0.00   $162.19    ($84.17)
   6/14/2017                                    Insurance Premium
                  ($100.00)       722       152 NR FC Attorney Fees                                  $44385.69               $0.00   $162.19      $0.00
                   ($12.33)       720        22 FC Attorney Cost                                     $44385.69               $0.00   $162.19      $0.00
                   ($50.00)       720        21 FC Attorney Fee                                      $44385.69               $0.00   $162.19      $0.00
   5/31/2017
                      ($75.00)    83        104 90 Days Fee                                          $44385.69               $0.00   $162.19      $0.00
   4/30/2017
                      ($75.00)    83        104 90 Days Fee                                          $44385.69               $0.00   $162.19      $0.00
   4/28/2017
                       ($1.41)    722       161 Imaging                                              $44385.69               $0.00   $162.19      $0.00
                      ($15.00)    730        11 Inspections                                          $44385.69               $0.00   $162.19      $0.00

   4/18/2017
                  ($366.32)       511        22 Borough Tax Bill 1                                   $44385.69               $0.00   $162.19   ($366.32)
   4/17/2017                                    Disbursement
                       ($1.76)    722       138 Credit Report (Inv.)                                 $44385.69               $0.00   $162.19      $0.00
   4/12/2017
                       ($1.19)    722       201 Postage Cost                                         $44385.69               $0.00   $162.19      $0.00
   3/31/2017

 Report Date:
7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                        Case 18-20178-CMB    Doc 58     Filed 07/03/19 Entered 07/03/19 16:26:58                 Desc Main
   3/31/2017
                                                       Document     Page 20 of 74
                      ($75.00)    83        104 90 Days Fee                                          $44385.69               $0.00   $162.19     $0.00
   3/30/2017
                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $44385.69               $0.00   $162.19     $0.00

                       ($1.43)    722       161 Imaging                                              $44385.69               $0.00   $162.19     $0.00
   3/29/2017
                      ($15.00)    730        11 Inspections                                          $44385.69               $0.00   $162.19     $0.00

   3/16/2017
                      ($28.99)    530        50 Forced Placed Hazard                                 $44385.69               $0.00   $162.19   ($28.99)
   2/28/2017                                    Insurance Premium
                      ($75.00)     83       104 90 Days Fee                                          $44385.69               $0.00   $162.19      $0.00
                      ($40.33)    511        20 County Tax Bill 1                                    $44385.69               $0.00   $162.19   ($40.33)
   2/17/2017                                    Disbursement
                      ($26.18)    530        50 Forced Placed Hazard                                 $44385.69               $0.00   $162.19   ($26.18)
   2/16/2017                                    Insurance Premium
                       ($1.29)    722       161 Imaging                                              $44385.69               $0.00   $162.19     $0.00
   2/15/2017
                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $44385.69               $0.00   $162.19     $0.00

   1/31/2017
                      ($75.00)     83       104 90 Days Fee                                          $44385.69               $0.00   $162.19     $0.00
                      ($15.00)    730        11 Inspections                                          $44385.69               $0.00   $162.19     $0.00

   1/30/2017
                    $598.09       210         0   Regular Payment                         $110.46    $44609.23     $352.91   $0.00   $162.19   $134.72
                    $598.09       210         0   Regular Payment                         $111.33    $44497.90     $352.04   $0.00   $162.19   $134.72
                    $598.09       210         0   Regular Payment                         $112.21    $44385.69     $351.16   $0.00   $162.19   $134.72
                 ($1794.27)       260         0   Unapplied Payment                                  $44385.69               $0.00   $162.19     $0.00
                     ($0.10)      722       145   Miscellaneous (Inv.)                               $44719.69               $0.00   $162.19     $0.00

                       ($1.08)    722       161 Imaging                                              $44385.69               $0.00   $162.19     $0.00
   1/23/2017
                      ($28.99)    530        50 Forced Placed Hazard                                 $44719.69               $0.00   $162.19   ($28.99)
    1/9/2017                                    Insurance Premium
                  $1868.94        260         0 Unapplied Payment                                    $44719.69               $0.00   $162.19     $0.00

 Report Date:
7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                        Case 18-20178-CMB    Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                  Desc Main
                                                      Document     Page 21 of 74
    1/4/2017
                      ($23.17)    71          0 Late Charge Assess                                   $44719.69                ($23.17)   $162.19      $0.00
 12/31/2016
                      ($75.00)    83        104 90 Days Fee                                          $44719.69                  $0.00    $139.02      $0.00
 12/27/2016
                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $44719.69                  $0.00    $139.02      $0.00

                       ($0.98)    722       161 Imaging                                              $44719.69                  $0.00    $139.02      $0.00
                      ($15.00)    730        11 Inspections                                          $44719.69                  $0.00    $139.02      $0.00

 12/16/2016
                      ($28.99)    530        50 Forced Placed Hazard                                 $44719.69                  $0.00    $139.02    ($28.99)
   12/6/2016                                    Insurance Premium
                      ($23.17)    71          0 Late Charge Assess                                   $44719.69                ($23.17)   $139.02      $0.00
 11/30/2016
                      ($75.00)     83       104 90 Days Fee                                          $44719.69                  $0.00    $115.85      $0.00
                       ($0.99)    722       161 Imaging                                              $44719.69                  $0.00    $115.85      $0.00
 11/29/2016
                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $44158.61                  $0.00     $38.17      $0.00

                   ($15.00)       330        48   Phone Pay Fee                                      $44158.61                   $0.00   $115.85       $0.00
                   ($77.68)       300         0   Late Charge Payment                                $44158.61                ($77.68)   $115.85       $0.00
                  ($598.09)       210         0   Regular Payment                       ($113.99)    $44272.60    ($349.38)      $0.00   $115.85   ($134.72)
                  ($598.09)       210         0   Regular Payment                       ($113.09)    $44385.69    ($350.28)      $0.00   $115.85   ($134.72)
                  ($598.09)       210         0   Regular Payment                       ($112.21)    $44497.90    ($351.16)      $0.00   $115.85   ($134.72)
                  ($598.09)       210         0   Regular Payment                       ($111.33)    $44609.23    ($352.04)      $0.00   $115.85   ($134.72)
                  ($598.09)       210         0   Regular Payment                       ($110.46)    $44719.69    ($352.91)      $0.00   $115.85   ($134.72)
                   ($10.00)        73         0   NSF Fee Assessment                                 $44719.69                   $0.00   $115.85       $0.00
                   ($15.00)       330        11   Inspections                                        $44158.61                   $0.00   $115.85       $0.00
                   ($15.00)       730        10   BPO                                                $44158.61                   $0.00    $38.17       $0.00

                      ($15.00)    330        10 BPO                                                  $44158.61                  $0.00    $115.85      $0.00
 11/21/2016
                       $15.00     330        10 BPO                                                  $44158.61                  $0.00    $115.85      $0.00
                       $15.00     330        11 Inspections                                          $44158.61                  $0.00    $115.85      $0.00
                      $598.09     210         0 Regular Payment                           $110.46    $44609.23     $352.91      $0.00    $115.85    $134.72

 Report Date:
7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                        Case 18-20178-CMB    Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                  Desc Main
                                                      Document     Page 22 of 74
                      $598.09     210         0   Regular Payment                         $111.33    $44497.90     $352.04     $0.00    $115.85   $134.72
                      $598.09     210         0   Regular Payment                         $112.21    $44385.69     $351.16     $0.00    $115.85   $134.72
                      $598.09     210         0   Regular Payment                         $113.09    $44272.60     $350.28     $0.00    $115.85   $134.72
                      $598.09     210         0   Regular Payment                         $113.99    $44158.61     $349.38     $0.00    $115.85   $134.72
                        $77.68    300         0   Late Charge Payment                                $44158.61                $77.68     $38.17     $0.00
                        $15.00    330        48   Phone Pay Fee                                      $44158.61                 $0.00    $115.85     $0.00
                      ($15.00)     77        48   Phone Pay Fee                                      $44719.69                 $0.00    $115.85     $0.00
 11/16/2016
                      ($28.06)    530        50 Forced Placed Hazard                                 $44719.69                 $0.00    $115.85   ($28.06)
   11/4/2016                                    Insurance Premium
                      ($23.17)    71          0 Late Charge Assess                                   $44719.69               ($23.17)   $115.85     $0.00
 10/31/2016
                 ($1000.00)        83       116   Repayment Plan Fee                                 $44719.69                 $0.00     $92.68     $0.00
                   $1000.00        84       116   Repayment Plan Fee                                 $44719.69                 $0.00     $92.68     $0.00
                    $500.00        84       116   Repayment Plan Fee                                 $44719.69                 $0.00     $92.68     $0.00
                  ($500.00)        83       116   Repayment Plan Fee                                 $44719.69                 $0.00    $115.85     $0.00
                    ($75.00)       83       104   90 Days Fee                                        $44719.69                 $0.00     $92.68     $0.00
                     ($2.07)      722       161   Imaging                                            $44719.69                 $0.00     $92.68     $0.00
 10/28/2016
                      ($15.00)    730        10 BPO                                                  $44719.69                 $0.00     $92.68     $0.00

 10/27/2016
                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $44719.69                 $0.00     $92.68     $0.00

 10/18/2016
                      ($28.99)    530        50 Forced Placed Hazard                                 $44719.69                 $0.00     $92.68   ($28.99)
   10/5/2016                                    Insurance Premium
                      ($23.17)    71          0 Late Charge Assess                                   $44719.69               ($23.17)    $92.68     $0.00
   9/30/2016
                      ($75.00)    83        103 60 Days Fee                                          $44719.69                 $0.00     $69.51     $0.00
   9/28/2016
                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $44719.69                 $0.00     $69.51     $0.00

   9/27/2016
                       ($0.91)    722       161 Imaging                                              $44719.69                 $0.00     $69.51     $0.00


 Report Date:
7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
   9/27/2016
                        Case 18-20178-CMB    Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                  Desc Main
                                                      Document     Page 23 of 74
                       ($7.65)    722       201 Postage Cost                                         $44719.69                 $0.00    $69.51      $0.00
   9/26/2016
                      ($15.00)    730        11 Inspections                                          $44719.69                 $0.00    $69.51      $0.00

   9/16/2016
                      ($28.06)    530        50 Forced Placed Hazard                                 $44719.69                 $0.00    $69.51    ($28.06)
    9/7/2016                                    Insurance Premium
                      ($23.17)    71          0 Late Charge Assess                                   $44719.69               ($23.17)   $69.51      $0.00
    9/6/2016
                      $598.09     210         0 Regular Payment                           $109.59    $44719.69     $353.78     $0.00    $46.34    $134.72
   8/31/2016
                      ($75.00)    83        103 60 Days Fee                                          $44829.28                 $0.00    $46.34      $0.00
   8/22/2016
                       ($0.82)    722       161 Imaging                                              $44829.28                 $0.00    $46.34      $0.00
   8/16/2016
                      ($28.99)    530        50 Forced Placed Hazard                                 $44829.28                 $0.00    $46.34    ($28.99)
   8/15/2016                                    Insurance Premium
                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $44829.28                 $0.00    $46.34      $0.00

                      ($75.00)    722       202 Redemptions                                          $44829.28                 $0.00    $46.34      $0.00
                      ($12.68)    722       201 Postage Cost                                         $44829.28                 $0.00    $46.34      $0.00
    8/9/2016
                  ($541.18)       511        23 School Tax Bill 1 Disbursement                       $44829.28                 $0.00    $46.34   ($541.18)

    8/4/2016
                      ($23.17)    71          0 Late Charge Assess                                   $44829.28               ($23.17)   $46.34      $0.00
   7/31/2016
                      ($75.00)    83        102 30 Days Fee                                          $44829.28                 $0.00    $23.17      $0.00
   7/28/2016
                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $44829.28                 $0.00    $23.17      $0.00

   7/25/2016
                  ($116.38)       722       143 Tax Penalty (Inv.)                                   $44829.28                 $0.00    $23.17       $0.00
                    ($0.70)       722       161 Imaging                                              $44829.28                 $0.00    $23.17       $0.00
                  ($554.22)       511        34 Prior Year Taxes Due Tax Bill 1                      $44829.28                 $0.00    $23.17   ($554.22)
   7/18/2016                                    Disbursement

 Report Date:
7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                        Case 18-20178-CMB    Doc 58     Filed 07/03/19 Entered 07/03/19 16:26:58                 Desc Main
   7/18/2016
                                                       Document     Page 24 of 74
                      ($28.99)    530        50 Forced Placed Hazard                                 $44829.28                 $0.00    $23.17   ($28.99)
    7/8/2016                                    Insurance Premium
                      ($23.17)    71          0 Late Charge Assess                                   $44829.28               ($23.17)   $23.17     $0.00
   6/30/2016
                      ($30.00)     83        96 Base Month Serv. Fee                                 $44829.28                 $0.00     $0.00     $0.00
                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $44829.28                 $0.00     $0.00     $0.00

   6/24/2016
                       ($0.10)    722       145 Miscellaneous (Inv.)                                 $44829.28                 $0.00     $0.00     $0.00

   6/23/2016
                      ($13.24)    722       201 Postage Cost                                         $44829.28                 $0.00     $0.00     $0.00
                       ($4.40)    722       201 Postage Cost                                         $44829.28                 $0.00     $0.00     $0.00
   6/21/2016
                       ($0.72)    722       161 Imaging                                              $44829.28                 $0.00     $0.00     $0.00
   6/17/2016
                      ($85.11)    530        50 Forced Placed Hazard                                 $44829.28                 $0.00     $0.00   ($85.11)
    6/3/2016                                    Insurance Premium
                    $250.00       320        21   FC Attorney Fee                                    $44829.28                 $0.00     $0.00     $0.00
                    $598.09       210         0   Regular Payment                         $107.04    $45045.89     $356.33     $0.00     $0.00   $134.72
                    $598.09       210         0   Regular Payment                         $107.88    $44938.01     $355.49     $0.00     $0.00   $134.72
                    $598.09       210         0   Regular Payment                         $108.73    $44829.28     $354.64     $0.00     $0.00   $134.72
                  ($181.01)       260         0   Unapplied Payment                                  $44829.28                 $0.00     $0.00     $0.00
                      $0.00        20         0   Investor Loan Sale                        $0.00    $44829.28       $0.00     $0.00     $0.00     $0.00
                      $0.00        21         0   Inv Loan Purchase                         $0.00    $44829.28       $0.00     $0.00     $0.00     $0.00
                     $40.00       330        46   Prior Serv. Misc                                   $44829.28                 $0.00     $0.00     $0.00
                     $15.00       330        48   Phone Pay Fee                                      $45045.89                 $0.00     $0.00     $0.00
                   ($15.00)        77        48   Phone Pay Fee                                      $45152.93                 $0.00     $0.00     $0.00
                     $48.00       330        11   Inspections                                        $44829.28                 $0.00     $0.00     $0.00
   5/31/2016
                      ($75.00)    83        103 60 Days Fee                                          $45152.93                 $0.00     $0.00     $0.00
   5/27/2016
                       ($0.68)    722       161 Imaging                                              $45152.93                 $0.00     $0.00     $0.00
   5/17/2016



 Report Date:
7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                        Case 18-20178-CMB    Doc 58     Filed 07/03/19 Entered 07/03/19 16:26:58                 Desc Main
   5/17/2016
                                                       Document     Page 25 of 74
                      ($12.00)    722       156 Inspections                                          $45152.93               $0.00   $0.00      $0.00

    5/2/2016
                  ($366.32)       511        22 Borough Tax Bill 1                                   $45152.93               $0.00   $0.00   ($366.32)
   4/30/2016                                    Disbursement
                      ($75.00)    83        102 30 Days Fee                                          $45152.93               $0.00   $0.00      $0.00
   4/21/2016
                       $19.61     243         0 Insurance Refund                                     $45152.93               $0.00   $0.00     $19.61
   4/18/2016
                       ($0.66)    722       161 Imaging                                              $45152.93               $0.00   $0.00      $0.00
   4/13/2016
                      ($41.15)    511        20 County Tax Bill 1                                    $45152.93               $0.00   $0.00    ($41.15)
   3/31/2016                                    Disbursement
                   ($30.00)        83        96   Base Month Serv. Fee                               $45152.93               $0.00   $0.00      $0.00
                    $400.00       260         0   Unapplied Payment                                  $45364.50               $0.00   $0.00      $0.00
                    $598.09       210         0   Regular Payment                         $105.37    $45259.13     $358.00   $0.00   $0.00    $134.72
                    $598.09       210         0   Regular Payment                         $106.20    $45152.93     $357.17   $0.00   $0.00    $134.72
                 ($1196.18)       260         0   Unapplied Payment                                  $45152.93               $0.00   $0.00      $0.00
   3/25/2016
                      ($12.00)    722       156 Inspections                                          $45364.50               $0.00   $0.00      $0.00

   3/24/2016
                      ($12.00)    722       156 Inspections                                          $45364.50               $0.00   $0.00      $0.00

                      $600.00     260         0 Unapplied Payment                                    $45364.50               $0.00   $0.00      $0.00
   3/17/2016
                    $600.00       260         0   Unapplied Payment                                  $45469.04               $0.00   $0.00       $0.00
                    $598.09       210         0   Regular Payment                         $104.54    $45364.50     $358.83   $0.00   $0.00    $134.72
                  ($598.09)       260         0   Unapplied Payment                                  $45364.50               $0.00   $0.00       $0.00
                   ($30.71)       530         1   Hazard Insurance Insurance                         $45469.04               $0.00   $0.00    ($30.71)
   3/15/2016                                      Premium Disbursement
                      ($12.00)    722       156 Inspections                                          $45469.04               $0.00   $0.00      $0.00

   3/10/2016
                       ($0.69)    722       161 Imaging                                              $45469.04               $0.00   $0.00      $0.00
    3/3/2016

 Report Date:
7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                        Case 18-20178-CMB    Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                  Desc Main
    3/3/2016
                                                      Document     Page 26 of 74
                  ($250.00)       720        21 FC Attorney Fee                                      $45469.04               $0.00   $0.00     $0.00
   2/29/2016
                      ($90.00)    83        103 60 Days Fee                                          $45469.04               $0.00   $0.00     $0.00
   2/24/2016
                       ($0.55)    722       161 Imaging                                              $45469.04               $0.00   $0.00     $0.00
   2/22/2016
                      ($30.71)    530         1 Hazard Insurance Insurance                           $45469.04               $0.00   $0.00   ($30.71)
   2/19/2016                                    Premium Disbursement
                      $285.00     260         0 Unapplied Payment                                    $45469.04               $0.00   $0.00     $0.00
   2/16/2016
                       ($0.53)    722       145 Miscellaneous (Inv.)                                 $45469.04               $0.00   $0.00     $0.00

   2/12/2016
                   $1315.00       260         0   Unapplied Payment                                  $45777.78               $0.00   $0.00     $0.00
                    $598.09       210         0   Regular Payment                         $102.11    $45675.67     $361.26   $0.00   $0.00   $134.72
                    $598.09       210         0   Regular Payment                         $102.91    $45572.76     $360.46   $0.00   $0.00   $134.72
                    $598.09       210         0   Regular Payment                         $103.72    $45469.04     $359.65   $0.00   $0.00   $134.72
                 ($1794.27)       260         0   Unapplied Payment                                  $45469.04               $0.00   $0.00     $0.00
   1/31/2016
                      ($90.00)    83        104 90 Days Fee                                          $45777.78               $0.00   $0.00     $0.00
   1/29/2016
                       ($0.47)    722       161 Imaging                                              $45777.78               $0.00   $0.00     $0.00
   1/21/2016
                      ($30.71)    530         1 Hazard Insurance Insurance                           $45777.78               $0.00   $0.00   ($30.71)
   1/19/2016                                    Premium Disbursement
                   $2500.00       260         0   Unapplied Payment                                  $46178.28               $0.00   $0.00     $0.00
                    $598.09       210         0   Regular Payment                          $98.95    $46079.33     $364.42   $0.00   $0.00   $134.72
                    $598.09       210         0   Regular Payment                          $99.73    $45979.60     $363.64   $0.00   $0.00   $134.72
                    $598.09       210         0   Regular Payment                         $100.51    $45879.09     $362.86   $0.00   $0.00   $134.72
                    $598.09       210         0   Regular Payment                         $101.31    $45777.78     $362.06   $0.00   $0.00   $134.72
                 ($2392.36)       260         0   Unapplied Payment                                  $45777.78               $0.00   $0.00     $0.00
 12/31/2015
                      ($90.00)    83        104 90 Days Fee                                          $46178.28               $0.00   $0.00     $0.00
 12/30/2015
                       ($0.23)    722       145 Miscellaneous (Inv.)                                 $46178.28               $0.00   $0.00     $0.00

 Report Date:
7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                        Case 18-20178-CMB    Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                  Desc Main
                                                      Document     Page 27 of 74
 12/28/2015
                       ($0.42)    722       161 Imaging                                              $46178.28                 $0.00      $0.00     $0.00
 12/17/2015
                      ($30.71)    530         1 Hazard Insurance Insurance                           $46178.28                 $0.00      $0.00   ($30.71)
 11/30/2015                                     Premium Disbursement
                      ($90.00)    83        104 90 Days Fee                                          $46178.28                 $0.00      $0.00     $0.00
 11/18/2015
                      ($30.71)    530         1 Hazard Insurance Insurance                           $46178.28                 $0.00      $0.00   ($30.71)
 11/12/2015                                     Premium Disbursement
                      ($35.58)    722       161 Imaging                                              $46178.28                 $0.00      $0.00     $0.00
   11/6/2015
                      ($12.00)    730        11 Inspections                                          $46178.28                 $0.00      $0.00     $0.00

 10/31/2015
                      ($90.00)    83        104 90 Days Fee                                          $46178.28                 $0.00      $0.00     $0.00
 10/30/2015
                       ($0.36)    722       161 Imaging                                              $46178.28                 $0.00      $0.00     $0.00
 10/21/2015
                      ($30.71)    530         1 Hazard Insurance Insurance                           $46178.28                 $0.00      $0.00   ($30.71)
   9/30/2015                                    Premium Disbursement
                  ($100.00)       83         98 FC Month Serv Fee                                    $46178.28                 $0.00      $0.00     $0.00
   9/23/2015
                       ($0.38)    722       161 Imaging                                              $46178.28                 $0.00      $0.00     $0.00
   9/21/2015
                      ($30.71)    530         1 Hazard Insurance Insurance                           $46178.28                 $0.00      $0.00   ($30.71)
   9/18/2015                                    Premium Disbursement
                      ($12.00)    730        11 Inspections                                          $46178.28                 $0.00      $0.00     $0.00

    9/4/2015
                      $139.02     72          0 Late Charge Waive                                    $46178.28               $139.02      $0.00     $0.00
                      ($23.17)    71          0 Late Charge Assess                                   $46178.28               ($23.17)   $162.19     $0.00
   8/31/2015
                  ($100.00)       83         98 FC Month Serv Fee                                    $46178.28                 $0.00    $139.02     $0.00
   8/21/2015



 Report Date:
7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                        Case 18-20178-CMB    Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                  Desc Main
   8/21/2015
                                                      Document     Page 28 of 74
                      ($12.00)    730        11 Inspections                                          $46178.28                 $0.00    $139.02     $0.00

   8/19/2015
                      ($30.71)    530         1 Hazard Insurance Insurance                           $46178.28                 $0.00    $139.02   ($30.71)
   8/13/2015                                    Premium Disbursement
                 ($1794.27)       260         0   Unapplied Payment                                  $46178.28                 $0.00    $139.02     $0.00
                    $598.09       210         0   Regular Payment                          $98.17    $46178.28     $365.20     $0.00    $139.02   $134.72
                    $598.09       210         0   Regular Payment                          $97.40    $46276.45     $365.97     $0.00    $139.02   $134.72
                    $598.09       210         0   Regular Payment                          $96.64    $46373.85     $366.73     $0.00    $139.02   $134.72
                   $1658.09       260         0   Unapplied Payment                                  $46470.49                 $0.00    $139.02     $0.00
                      $15.00      330        48   Phone Pay Fee                                      $46470.49                 $0.00    $139.02     $0.00
                    ($15.00)       77        48   Phone Pay Fee                                      $46470.49                 $0.00    $139.02     $0.00
   8/11/2015
                      ($28.84)    722       161 Imaging                                              $46470.49                 $0.00    $139.02     $0.00
    8/4/2015
                      ($23.17)    71          0 Late Charge Assess                                   $46470.49               ($23.17)   $139.02     $0.00
   7/31/2015
                  ($100.00)       83         98 FC Month Serv Fee                                    $46470.49                 $0.00    $115.85     $0.00
   7/27/2015
                       ($0.49)    722       161 Imaging                                              $46470.49                 $0.00    $115.85     $0.00
   7/23/2015
                      ($92.13)    530         1 Hazard Insurance Insurance                           $46470.49                 $0.00    $115.85   ($92.13)
   7/21/2015                                    Premium Disbursement
                      ($23.17)    71          0 Late Charge Assess                                   $46470.49               ($23.17)   $115.85     $0.00
    7/2/2015
                      ($12.00)    730        11 Inspections                                          $46470.49                 $0.00     $92.68     $0.00

   6/30/2015
                  ($100.00)       83         98 FC Month Serv Fee                                    $46470.49                 $0.00     $92.68     $0.00
    6/9/2015
                       ($0.53)    722       161 Imaging                                              $46470.49                 $0.00     $92.68     $0.00
                      $598.09     260         0 Unapplied Payment                                    $46470.49                 $0.00     $92.68     $0.00
   5/27/2015
                        $0.00     10          0 New Loan                               $46470.49     $46470.49       $0.00     $0.00     $92.68     $0.00



 Report Date:
7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                               Case 18-20178-CMB               Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                      Desc Main
                                                                        Document     Page 29 of 74




Escrow                  Unapplied        Loss Draft
Amt          Escrow Bal Bal              Bal              Payee ID            Payee Name                                    Batch ID       User Name

    $0.00      $3699.93         658.67                0                                                                                0 SB automation

    $0.00      $3699.93         658.67                0                                                                                0   Terra Lawrence
    $0.00      $3699.93         658.67                0                                                                                0   Terra Lawrence
    $0.00      $3699.93         658.67                0                                                                                0   Terra Lawrence
    $0.00      $3699.93         658.67                0                                                                                0   Terra Lawrence
    $0.00      $3699.93         658.67                0                                                                                0   Terra Lawrence
    $0.00      $3699.93         658.67                0                                                                                0   Terra Lawrence
    $0.00      $3699.93         658.67                0                                                                                0   Terra Lawrence
    $0.00      $3699.93         658.67                0                                                                                0   Terra Lawrence
    $0.00      $3699.93         658.67                0                                                                                0   Terra Lawrence
    $0.00      $3699.93         658.67                0                                                                                0   Terra Lawrence
    $0.00      $3699.93         658.67                0                                                                                0   Terra Lawrence
    $0.00      $3699.93         658.67                0                                                                                0   Terra Lawrence
    $0.00      $3699.93         658.67                0                                                                                0   Terra Lawrence
    $0.00      $3699.93         658.67                0                                                                                0   Terra Lawrence

  ($82.96)     $3699.93         658.67                0 XC0000000000          Proctor Financial - Hazard                        41312 PROCTOR

  $108.67      $3782.89        1230.71                0                                                                         41178 Shyanne Cramer
    $0.00      $3782.89         658.67                0                                                                         41178 Shyanne Cramer

    $0.00      $3674.22        1230.71                0 CYPREXXFL             Cyprexx Services LLC                              41018 LoanServicing
    $0.00      $3674.22        1230.71                0 CYPREXXFL             Cyprexx Services LLC                              41018 LoanServicing

    $0.00      $3565.55        1290.57                0                                                                         40533 Raymunda Sibrian


          Report Date:
         7/3/2019 7:54:53 AM                              Highlighted transactions occurred on modification date of loan.
                            Case 18-20178-CMB      Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58              Desc Main
                                                            Document     Page 30 of 74
   $0.00    $3565.55         718.53       0                                                                     40533   Raymunda Sibrian
 $108.67    $3674.22         718.53       0                                                                     40533   Raymunda Sibrian
   $0.00    $3674.22        1230.71       0                                                                     40533   Raymunda Sibrian
   $0.00    $3674.22        1230.71       0                                                                         0   SB automation
   $0.00    $3565.55         718.53       0 FAMSLLCCA             First American Title Company                  40526   LoanServicing

   $0.00    $3565.55         718.53       0 PROCTORTRACK Proctor Financial Insurance                            40509 LoanServicing

   $0.00    $3565.55         718.53       0 PROCTORTRACK Proctor Financial Insurance                            40507 LoanServicing


 $108.67    $3456.88        1862.61       0                                                                     40066 Shyanne Cramer
 $108.67    $3565.55        1862.61       0                                                                     40066 Shyanne Cramer
   $0.00    $3565.55         718.53       0                                                                     40066 Shyanne Cramer

($366.32)   $3348.21        1862.61       0 NRTT10006868          Berkheimer Tax Collection                     39279 SB automation

   $0.00    $3605.86        1862.61       0                                                                     39216   Raymunda Sibrian
   $0.00    $3605.86        2434.65       0                                                                     39216   Raymunda Sibrian
 $108.67    $3714.53        2434.65       0                                                                     39216   Raymunda Sibrian
   $0.00    $3714.53        1862.61       0                                                                     39216   Raymunda Sibrian
   $0.00    $3714.53        1862.61       0                                                                         0   SB automation

   $0.00    $3605.86         630.19       0 LERETA       LERETA LLC                                             39054 LoanServicing
   $0.00    $3605.86         630.19       0 PROCTORTRACK Proctor Financial Insurance                            39050 LoanServicing

   $0.00    $3605.86         630.19       0 FAMSLLCCA             First American Title Company                  39055 LoanServicing

   $0.00    $3605.86         630.19       0 EPIQSYSTEMTX          Epiq Systems, Inc.                            38805 LoanServicing

 $108.67    $3497.19        1774.27       0                                                                     38241   Shyanne Cramer
   $0.00    $3497.19        1202.23       0                                                                     38241   Shyanne Cramer
 $108.67    $3605.86        1202.23       0                                                                     38241   Shyanne Cramer
   $0.00    $3605.86         630.19       0                                                                     38241   Shyanne Cramer



       Report Date:
      7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                           Case 18-20178-CMB      Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58              Desc Main
                                                           Document     Page 31 of 74
  $0.00    $3388.52        1774.27       0 SAFEGUAR              SAFEGUARD PROPERTIES                          37876 LoanServicing
                                                                 MANAGEMENT, LLC
  $0.00    $3388.52        1774.27       0                                                                         0 SB automation

  $0.00    $3388.52        1068.98       0                                                                     37761 Shyanne Cramer
  $0.00    $3388.52        1774.27       0                                                                     37761 Shyanne Cramer

($40.33)   $3388.52         496.94       0 NRTT10006840          Allegheny, PA                                 37310 SB automation
   $0.00   $3428.85         496.94       0 LERETA                LERETA LLC                                    37327 LoanServicing

($30.24)   $3428.85         496.94       0 XC0000000000          Proctor Financial - Hazard                    37262 PROCTOR

  $0.00    $3133.08        2213.06       0 FAMSLLCCA             First American Title Company                  36921   LoanServicing
  $0.00    $3459.09         496.94       0                                                                     36947   Shyanne Cramer
$108.67    $3459.09        1068.98       0                                                                     36947   Shyanne Cramer
  $0.00    $3350.42        1068.98       0                                                                     36947   Shyanne Cramer
$108.67    $3350.42        2213.06       0                                                                     36947   Shyanne Cramer
$108.67    $3241.75        2213.06       0                                                                     36947   Shyanne Cramer

  $0.00    $3133.08        2213.06       0 LERETA                LERETA LLC                                    36651 LoanServicing

  $0.00    $3133.08        2213.06       0                                                                         0 SB automation
  $0.00    $3133.08        1173.37       0 PROCTORTRACK Proctor Financial Insurance                            36634 LoanServicing

  $0.00    $3133.08        1173.37       0 TCFATIL               FIRST AMERICAN CORPORATION                    36557 LoanServicing
  $0.00    $3133.08        2213.06       0                                                                     36607 Shyanne Cramer
  $0.00    $3133.08        1745.41       0                                                                     36607 Shyanne Cramer

  $0.00    $3133.08        1173.37       0 SAFEGUAR              SAFEGUARD PROPERTIES                          36479 LoanServicing
                                                                 MANAGEMENT, LLC
  $0.00    $3133.08        1173.37       0 SAFEGUAR              SAFEGUARD PROPERTIES                          36479 LoanServicing
                                                                 MANAGEMENT, LLC

($27.32)   $3133.08        1173.37       0 XC0000000000          Proctor Financial - Hazard                    36393 PROCTOR

  $0.00    $3160.40        1173.37       0                                                                         0 Bryce Fendall

      Report Date:
     7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                           Case 18-20178-CMB      Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58              Desc Main
                                                           Document     Page 32 of 74
  $0.00    $3160.40        1173.37       0 PROCTORTRACK Proctor Financial Insurance                            35925 LoanServicing


  $0.00    $3160.40        1173.37       0                                                                         0   SB automation
  $0.00    $3160.40        1173.37       0                                                                     35464   Shyanne Cramer
  $0.00    $3160.40         705.22       0                                                                     35464   Shyanne Cramer
$108.67    $3160.40        1277.26       0                                                                     35464   Shyanne Cramer
  $0.00    $3051.73        1277.26       0                                                                     35464   Shyanne Cramer

($30.24)   $3051.73         705.22       0 XC0000000000          Proctor Financial - Hazard                    34930 PROCTOR
   $0.00   $3051.73         705.22       0 SECCONINC             SECURITY CONNECTIONS, INC                     34952 LoanServicing

  $0.00    $3081.97         705.22       0 LERETA                LERETA LLC                                    34735 LoanServicing

  $0.00    $3081.97         705.22       0                                                                         0 SB automation

  $0.00    $3081.97         705.22       0 NRTT         National Real Tax Tracking, LLC                        34172 LoanServicing
  $0.00    $3081.97         705.22       0 NRTT         National Real Tax Tracking, LLC                        34173 LoanServicing
  $0.00    $3081.97         705.22       0 PROCTORTRACK Proctor Financial Insurance                            34174 LoanServicing

  $0.00    $3081.97         705.22       0 SAFEGUAR              SAFEGUARD PROPERTIES                          34176 LoanServicing
                                                                 MANAGEMENT, LLC

  $0.00    $3081.97         705.22       0                                                                     34155   Carol Burden
  $0.00    $3081.97         475.52       0                                                                     34155   Carol Burden
$108.67    $3081.97        1047.56       0                                                                     34155   Carol Burden
  $0.00    $2973.30        1047.56       0                                                                     34155   Carol Burden

  $0.00    $2973.30         475.52       0 SECCONINC             SECURITY CONNECTIONS, INC                     34105 LoanServicing

($30.24)   $2973.30         475.52       0 XC0000000000          Proctor Financial - Hazard                    33867 PROCTOR

  $0.00    $3003.54         475.52       0                                                                     33418 Shyanne Cramer
$108.67    $3003.54        1047.56       0                                                                     33418 Shyanne Cramer


      Report Date:
     7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                           Case 18-20178-CMB      Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58              Desc Main
                                                           Document     Page 33 of 74
  $0.00    $2786.20         622.13       0 SAFEGUAR              SAFEGUARD PROPERTIES                          33109 LoanServicing
                                                                 MANAGEMENT, LLC
  $0.00    $2786.20         622.13       0 SAFEGUAR              SAFEGUARD PROPERTIES                          33109 LoanServicing
                                                                 MANAGEMENT, LLC
  $0.00    $2786.20        1194.17       0                                                                     33180   Shyanne Cramer
$108.67    $2894.87        1194.17       0                                                                     33180   Shyanne Cramer
  $0.00    $2894.87         622.13       0                                                                     33180   Shyanne Cramer
  $0.00    $2894.87        1047.56       0                                                                     33180   Shyanne Cramer
  $0.00    $2894.87        1047.56       0                                                                         0   SB automation

  $0.00    $2786.20         622.13       0 PROCTORTRACK Proctor Financial Insurance                            32996 LoanServicing

  $0.00    $2786.20         622.13       0 SECCONINC             SECURITY CONNECTIONS, INC                     32995 LoanServicing
  $0.00    $2786.20         622.13       0 CLEARCAPCA            CLEAR CAPITAL.COM INC                         33007 LoanServicing

$108.67    $2786.20        1194.17       0                                                                     32979   Carol Burden
  $0.00    $2786.20         622.13       0                                                                     32979   Carol Burden
  $0.00    $2786.20         648.18       0                                                                     32979   Carol Burden
  $0.00    $2786.20         622.13       0                                                                     32979   Carol Burden

$134.72    $2542.81        2390.35       0                                                                     32847   Shyanne Cramer
$134.72    $2677.53        2390.35       0                                                                     32847   Shyanne Cramer
  $0.00    $2677.53        1194.17       0                                                                     32847   Shyanne Cramer
  $0.00    $2677.53        1792.26       0                                                                     32847   Shyanne Cramer
  $0.00    $2677.53        1194.17       0                                                                     32847   Shyanne Cramer

($29.26)   $2408.09        2390.35       0 XC0000000000          Proctor Financial - Hazard                    32681 PROCTOR

  $0.00    $2437.35        2390.35       0                                                                     19185 Carol Burden
  $0.00    $2437.35        1818.31       0                                                                     19185 Carol Burden

  $0.00    $2437.35         868.79       0                                                                         0 SB automation
  $0.00    $2437.35         868.79       0 EPIQSYSTEMTX          Epiq Systems, Inc.                            19068 LoanServicing
  $0.00    $2437.35         868.79       0 EPIQSYSTEMTX          Epiq Systems, Inc.                            19068 LoanServicing


      Report Date:
     7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                           Case 18-20178-CMB      Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58              Desc Main
                                                           Document     Page 34 of 74
  $0.00    $2437.35         868.79       0 EPIQSYSTEMTX          Epiq Systems, Inc.                            19068 LoanServicing

  $0.00    $2437.35         868.79       0 PROCTORLD             Proctor Financial Insurance                   18839 LoanServicing
  $0.00    $2437.35         868.79       0 SECCONINC             SECURITY CONNECTIONS, INC                     18837 LoanServicing

  $0.00    $2437.35         868.79       0 SAFEGUAR              SAFEGUARD PROPERTIES                          18585 LoanServicing
                                                                 MANAGEMENT, LLC

($30.24)   $2437.35         868.79       0 XC0000000000          Proctor Financial - Hazard                    18527 PROCTOR

  $0.00    $2467.59         868.79       0 PROCTORTRACK Proctor Financial Insurance                            18312 LoanServicing

  $0.00    $2467.59         868.79       0 NRTT                  National Real Tax Tracking, LLC               18314 LoanServicing

  $0.00    $2332.87        1232.77       0                                                                     18157   Carol Burden
$134.72    $2467.59        1232.77       0                                                                     18157   Carol Burden
  $0.00    $2467.59         634.68       0                                                                     18157   Carol Burden
  $0.00    $2467.59         868.79       0                                                                     18157   Carol Burden

  $0.00    $2332.87         660.73       0                                                                         0 David Gnuse
  $0.00    $2332.87         660.73       0                                                                         0 SB automation

  $0.00    $2332.87         660.73       0 SECCONINC             SECURITY CONNECTIONS, INC                     17750 LoanServicing

($27.75)   $2332.87         660.73       0 XC0000000000          Proctor Financial - Hazard                    17398 PROCTOR

$134.72    $2360.62        1258.82       0                                                                     17301 Terra Lawrence
  $0.00    $2360.62         660.73       0                                                                     17301 Terra Lawrence

   $0.00   $2091.18        1140.57       0                                                                     17020   Carol Burden
$134.72    $2225.90        1140.57       0                                                                     17020   Carol Burden
   $0.00   $2225.90         542.48       0                                                                     17020   Carol Burden
   $0.00   $2225.90        1258.82       0                                                                     17020   Carol Burden
($28.68)   $2091.18         568.53       0 XC0000000000          Proctor Financial - Hazard                    17022   PROCTOR



      Report Date:
     7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                            Case 18-20178-CMB      Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58              Desc Main
                                                            Document     Page 35 of 74
   $0.00    $2119.86         568.53       0                                                                         0 SB automation
 $134.72    $2119.86        1166.62       0                                                                     16825 Shyanne Cramer
   $0.00    $2119.86         568.53       0                                                                     16825 Shyanne Cramer

   $0.00    $1985.14        1166.62       0 SAFEGUAR              SAFEGUARD PROPERTIES                          16762 LoanServicing
                                                                  MANAGEMENT, LLC

   $0.00    $1985.14        1166.62       0 PROCTORTRACK Proctor Financial Insurance                            16125 LoanServicing


   $0.00    $1985.14        1166.62       0 SECCONINC             SECURITY CONNECTIONS, INC                     15888 LoanServicing

   $0.00    $1985.14        1166.62       0                                                                         0   SB automation
   $0.00    $1850.42         475.88       0                                                                     15450   Terra Lawrence
 $134.72    $1985.14        1047.92       0                                                                     15446   Shyanne Cramer
   $0.00    $1985.14         449.83       0                                                                     15446   Shyanne Cramer
   $0.00    $1985.14        1166.62       0                                                                     15446   Shyanne Cramer
   $0.00    $1850.42        1047.92       0                                                                     15446   Shyanne Cramer

   $0.00    $1850.42         475.88       0 SAFEGUAR              SAFEGUARD PROPERTIES                          15307 LoanServicing
                                                                  MANAGEMENT, LLC

   $0.00    $1850.42         475.88       0 PROCTORTRACK Proctor Financial Insurance                            15295 LoanServicing

   $0.00    $1850.42         475.88       0 SECCONINC             SECURITY CONNECTIONS, INC                     15297 LoanServicing

    $0.00   $2309.72         475.88       0 CLEARCAPCA            CLEAR CAPITAL.COM INC                         15130 LoanServicing
($459.30)   $1850.42         475.88       0 NRTT10007396          Wilkinsburg Borough SD (Wilkinsburg           15116 SB automation

   $0.00    $2309.72         475.88       0 ATTYSTEPA             STERN & EISENBERG, PC                         14924 LoanServicing

 ($28.68)   $2309.72         475.88       0 XC0000000000          Proctor Financial - Hazard                    14848 PROCTOR

 $134.72    $2338.40        1073.97       0                                                                     14734 Shyanne Cramer
   $0.00    $2338.40         475.88       0                                                                     14734 Shyanne Cramer


       Report Date:
      7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                           Case 18-20178-CMB      Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58              Desc Main
                                                           Document     Page 36 of 74
  $0.00    $2068.96        1354.34       0                                                                     14285   Shyanne Cramer
$134.72    $2203.68        1354.34       0                                                                     14285   Shyanne Cramer
  $0.00    $2203.68         756.25       0                                                                     14285   Shyanne Cramer
  $0.00    $2203.68        1073.97       0                                                                     14285   Shyanne Cramer
  $0.00    $2203.68        1073.97       0                                                                         0   SB automation

  $0.00    $2068.96          782.3       0 EPIQSYSTEMTX          Epiq Systems, Inc.                            14149 LoanServicing
  $0.00    $2068.96          782.3       0 EPIQSYSTEMTX          Epiq Systems, Inc.                            14149 LoanServicing

  $0.00    $2068.96          782.3       0 ATTYSTEPA             STERN & EISENBERG, PC                         13920 LoanServicing

($84.17)   $2068.96          782.3       0 XC0000000000          Proctor Financial - Hazard                    13755 PROCTOR
   $0.00   $2153.13          782.3       0 SECCONINC             SECURITY CONNECTIONS, INC                     13746 LoanServicing

  $0.00    $2153.13          782.3       0 PROCTORTRACK Proctor Financial Insurance                            13665 LoanServicing

  $0.00    $2153.13          782.3       0 EPIQSYSTEMTX          Epiq Systems, Inc.                            13615 LoanServicing
  $0.00    $2153.13          782.3       0 SAFEGUAR              SAFEGUARD PROPERTIES                          13625 LoanServicing
                                                                 MANAGEMENT, LLC

$134.72    $2018.41        1978.48       0                                                                     13240 April Santistevan
$134.72    $2153.13        1978.48       0                                                                     13240 April Santistevan
  $0.00    $2153.13          782.3       0                                                                     13240 April Santistevan

  $0.00    $1883.69        1978.48       0 ATTYSTEPA             STERN & EISENBERG, PC                         13074 LoanServicing
  $0.00    $1883.69        1978.48       0 ATTYSTEPA             STERN & EISENBERG, PC                         13074 LoanServicing

  $0.00    $1883.69        1978.48       0                                                                         0   Terra Lawrence
  $0.00    $1883.69        1978.48       0                                                                         0   April Santistevan
  $0.00    $1883.69        1978.48       0                                                                         0   Terra Lawrence
  $0.00    $1883.69        1978.48       0                                                                     13045   Shyanne Cramer
  $0.00    $1883.69        1019.18       0                                                                     13045   Shyanne Cramer
$134.72    $1883.69        1617.27       0                                                                     13045   Shyanne Cramer
  $0.00    $1748.97        1617.27       0                                                                     13045   Shyanne Cramer
  $0.00    $1748.97        1045.23       0 ATTYSTEPA             STERN & EISENBERG, PC                         12992   LoanServicing

      Report Date:
     7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                            Case 18-20178-CMB      Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58              Desc Main
                                                            Document     Page 37 of 74
   $0.00    $1883.69        1978.48       0                                                                         0 SB automation
   $0.00    $1748.97        1045.23       0 ATTYSTEPA             STERN & EISENBERG, PC                         12992 LoanServicing
   $0.00    $1883.69        1978.48       0                                                                         0 April Santistevan

   $0.00    $1748.97        1045.23       0 SAFEGUAR              SAFEGUARD PROPERTIES                          12933 LoanServicing
                                                                  MANAGEMENT, LLC

   $0.00    $1748.97        1045.23       0 PROCTORTRACK Proctor Financial Insurance                            12653 LoanServicing


   $0.00    $1748.97        1045.23       0 SECCONINC             SECURITY CONNECTIONS, INC                     12073 LoanServicing

    $0.00   $1748.97        1045.23       0                                                                         0   SB automation
    $0.00   $1748.97        1045.23       0                                                                     11788   Shyanne Cramer
  $134.72   $1748.97        1643.32       0                                                                     11788   Shyanne Cramer
    $0.00   $1614.25        1643.32       0                                                                     11788   Shyanne Cramer
    $0.00   $1614.25         568.56       0                                                                     11788   Shyanne Cramer
  $134.72   $1614.25        2362.83       0                                                                     11788   Shyanne Cramer
  $134.72   $1479.53        2362.83       0                                                                     11788   Shyanne Cramer
  $134.72   $1344.81        2362.83       0                                                                     11788   Shyanne Cramer
    $0.00   $1210.09        2362.83       0                                                                     11788   Shyanne Cramer
($366.32)   $1210.09          74.67       0 NRTT10006256          Wilkinsburg Borough (Allegheny)               11624   SB automation

   $0.00    $1576.41          74.67       0 SAFEGUAR     SAFEGUARD PROPERTIES                                   11689 LoanServicing
                                                         MANAGEMENT, LLC
   $0.00    $1576.41          74.67       0 PROCTORTRACK Proctor Financial Insurance                            11679 LoanServicing

   $0.00    $1576.41          74.67       0 SECCONINC             SECURITY CONNECTIONS, INC                     11691 LoanServicing

   $0.00    $1576.41          74.67       0 ATTYSTEPA             STERN & EISENBERG, PC                         10937 LoanServicing
   $0.00    $1576.41          74.67       0 ATTYSTEPA             STERN & EISENBERG, PC                         10937 LoanServicing

   $0.00    $1576.41          74.67       0 ATTYSTEPA             STERN & EISENBERG, PC                         10852 LoanServicing

   $0.00    $1576.41          74.67       0                                                                         0 SB automation


       Report Date:
      7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                           Case 18-20178-CMB      Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58              Desc Main
                                                           Document     Page 38 of 74
  $0.00    $1576.41         74.67        0 SECCONINC             SECURITY CONNECTIONS, INC                     10491 LoanServicing

  $0.00    $1616.74         74.67        0 SECCONINC    SECURITY CONNECTIONS, INC                              10447 LoanServicing
  $0.00    $1616.74         74.67        0 PROCTORTRACK Proctor Financial Insurance                            10449 LoanServicing

  $0.00    $1616.74         74.67        0 PROCTORTRACK Proctor Financial Insurance                            10453 LoanServicing

($40.33)   $1576.41         74.67        0 NRTT10006840          Allegheny, PA                                 10463 Meghan Moran

($28.68)   $1616.74         74.67        0 XC0000000000          Proctor Financial - Hazard                    10295 PROCTOR

  $0.00    $1645.42         74.67        0                                                                         0 SB automation

  $0.00    $1645.42         74.67        0 SAFEGUAR              SAFEGUARD PROPERTIES                           9641 LoanServicing
                                                                 MANAGEMENT, LLC

($25.89)   $1645.42         74.67        0 XC0000000000          Proctor Financial - Hazard                     9370 PROCTOR

  $0.00    $1671.31         74.67        0   ATTYSTEPA           STERN & EISENBERG, PC                          9145   LoanServicing
  $0.00    $1671.31         74.67        0   ATTYSTEPA           STERN & EISENBERG, PC                          9145   LoanServicing
  $0.00    $1671.31         74.67        0   ATTYSTEPA           STERN & EISENBERG, PC                          9145   LoanServicing
  $0.00    $1671.31         74.67        0   ATTYSTEPA           STERN & EISENBERG, PC                          9145   LoanServicing

  $0.00    $1671.31         74.67        0                                                                      9108 April Santistevan
  $0.00    $1671.31             0        0                                                                      9108 April Santistevan

  $0.00    $1671.31         74.67        0                                                                         0 SB automation

  $0.00    $1671.31         74.67        0 NRTT         National Real Tax Tracking, LLC                         8658 LoanServicing
  $0.00    $1671.31         74.67        0 PROCTORTRACK Proctor Financial Insurance                             8644 LoanServicing


  $0.00    $1671.31         74.67        0 SECCONINC             SECURITY CONNECTIONS, INC                      8590 LoanServicing
  $0.00    $1671.31         74.67        0 SAFEGUAR              SAFEGUARD PROPERTIES                           8600 LoanServicing
                                                                 MANAGEMENT, LLC


      Report Date:
     7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                           Case 18-20178-CMB      Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58             Desc Main
                                                           Document     Page 39 of 74
($28.68)   $1671.31         74.67        0 XC0000000000          Proctor Financial - Hazard                    8341 PROCTOR

  $0.00    $1699.99         74.67        0 SECCONINC             SECURITY CONNECTIONS, INC                     8190 LoanServicing

  $0.00    $1699.99         74.67        0   ATTYSTEPA           STERN & EISENBERG, PC                         8129   LoanServicing
  $0.00    $1699.99         74.67        0   ATTYSTEPA           STERN & EISENBERG, PC                         8129   LoanServicing
  $0.00    $1699.99         74.67        0   ATTYSTEPA           STERN & EISENBERG, PC                         8129   LoanServicing
  $0.00    $1699.99         74.67        0   ATTYSTEPA           STERN & EISENBERG, PC                         8129   LoanServicing
  $0.00    $1699.99         74.67        0   ATTYSTEPA           STERN & EISENBERG, PC                         8129   LoanServicing

  $0.00    $1699.99         74.67        0                                                                        0 SB automation

  $0.00    $1699.99         74.67        0 PROCTORTRACK Proctor Financial Insurance                            7705 LoanServicing

  $0.00    $1699.99         74.67        0 SAFEGUAR              SAFEGUARD PROPERTIES                          7725 LoanServicing
                                                                 MANAGEMENT, LLC
  $0.00    $1699.99         74.67        0 CLEARCAPCA            CLEAR CAPITAL.COM INC                         7710 LoanServicing
  $0.00    $1699.99         74.67        0 SAFEGUAR              SAFEGUARD PROPERTIES                          7725 LoanServicing
                                                                 MANAGEMENT, LLC

($28.68)   $1699.99         74.67        0 XC0000000000          Proctor Financial - Hazard                    7235 PROCTOR

  $0.00    $1728.67         74.67        0                                                                        0 SB automation

  $0.00    $1728.67         74.67        0 SECCONINC             SECURITY CONNECTIONS, INC                     6504 LoanServicing

  $0.00    $1728.67         74.67        0 PROCTORTRACK Proctor Financial Insurance                            6441 LoanServicing


  $0.00    $1728.67         74.67        0 SAFEGUAR              SAFEGUARD PROPERTIES                          6405 LoanServicing
                                                                 MANAGEMENT, LLC
  $0.00    $1728.67         74.67        0 SAFEGUAR              SAFEGUARD PROPERTIES                          6405 LoanServicing
                                                                 MANAGEMENT, LLC

($27.75)   $1728.67         74.67        0 XC0000000000          Proctor Financial - Hazard                    6228 PROCTOR



      Report Date:
     7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                           Case 18-20178-CMB      Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58             Desc Main
                                                           Document     Page 40 of 74
  $0.00    $1756.42         74.67        0                                                                        0 SB automation

  $0.00    $1756.42         74.67        0 ATTYSTEPA             STERN & EISENBERG, PC                         5446 LoanServicing
  $0.00    $1756.42         74.67        0 ATTYSTEPA             STERN & EISENBERG, PC                         5446 LoanServicing
  $0.00    $1756.42         74.67        0 ATTYSTEPA             STERN & EISENBERG, PC                         5446 LoanServicing

  $0.00    $1756.42         74.67        0 ACCUMATCH             MARTIN-POWELL LLC                             5310 LoanServicing

   $0.00   $1756.42         74.67        0                                                                     5214 Jessica Wagoner
   $0.00   $1756.42         74.67        0                                                                     5214 Jessica Wagoner
($28.68)   $1756.42         74.67        0 XC0000000000          Proctor Financial - Hazard                    5216 PROCTOR

  $0.00    $1785.10         74.67        0 SAFEGUAR     SAFEGUARD PROPERTIES                                   5118 LoanServicing
                                                        MANAGEMENT, LLC
  $0.00    $1785.10         74.67        0 SAFEGUAR     SAFEGUARD PROPERTIES                                   5118 LoanServicing
                                                        MANAGEMENT, LLC
  $0.00    $1785.10         74.67        0 PROCTORTRACK Proctor Financial Insurance                            5116 LoanServicing

  $0.00    $1785.10         74.67        0 SECCONINC             SECURITY CONNECTIONS, INC                     5122 LoanServicing

  $0.00    $1785.10         74.67        0 ATTYSTEPA             STERN & EISENBERG, PC                         4986 LoanServicing

  $0.00    $1785.10         74.67        0 SECCONINC             SECURITY CONNECTIONS, INC                     4956 LoanServicing

  $0.00    $1785.10         74.67        0                                                                        0 SB automation
  $0.00    $1785.10         74.67        0                                                                        0 David Gnuse

  $0.00    $1785.10         74.67        0 SAFEGUAR              SAFEGUARD PROPERTIES                          4282 LoanServicing
                                                                 MANAGEMENT, LLC
  $0.00    $1785.10         74.67        0 SAFEGUAR              SAFEGUARD PROPERTIES                          4282 LoanServicing
                                                                 MANAGEMENT, LLC

  $0.00    $1785.10         74.67        0 SECCONINC             SECURITY CONNECTIONS, INC                     4234 LoanServicing

  $0.00    $1785.10         74.67        0 PROCTORTRACK Proctor Financial Insurance                            4176 LoanServicing



      Report Date:
     7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                            Case 18-20178-CMB      Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58             Desc Main
                                                            Document     Page 41 of 74
   $0.00    $1785.10         74.67        0 PROCTORTRACK Proctor Financial Insurance                            4124 LoanServicing


 ($27.75)   $1785.10         74.67        0 XC0000000000          Proctor Financial - Hazard                    3896 PROCTOR

   $0.00    $1812.85         74.67        0                                                                        0 SB automation

 ($57.36)   $1812.85         74.67        0 XC0000000000          Proctor Financial - Hazard                    2834 PROCTOR

   $0.00    $1870.21         74.67        0 ATTYSTEPA             STERN & EISENBERG, PC                         2705 LoanServicing
   $0.00    $1870.21         74.67        0 ATTYSTEPA             STERN & EISENBERG, PC                         2705 LoanServicing

   $0.00    $1870.21         74.67        0 SECCONINC             SECURITY CONNECTIONS, INC                     2565 LoanServicing

   $0.00    $1870.21         74.67        0 SECCONINC    SECURITY CONNECTIONS, INC                              2562 LoanServicing
   $0.00    $1870.21         74.67        0 PROCTORTRACK Proctor Financial Insurance                            2554 LoanServicing

   $0.00    $1870.21         74.67        0 PROCTORTRACK Proctor Financial Insurance                            2537 LoanServicing


($541.10)   $1870.21         74.67        0 4200303006            Wilkinsburg Borough                           2473 Meghan Moran

   $0.00    $2411.31         74.67        0 SAFEGUAR              SAFEGUARD PROPERTIES                          1913 LoanServicing
                                                                  MANAGEMENT, LLC
   $0.00    $2411.31         74.67        0 SAFEGUAR              SAFEGUARD PROPERTIES                          1913 LoanServicing
                                                                  MANAGEMENT, LLC
   $0.00    $2411.31         74.67        0 SAFEGUAR              SAFEGUARD PROPERTIES                          1913 LoanServicing
                                                                  MANAGEMENT, LLC
   $0.00    $2411.31         74.67        0                                                                        0 SB automation

   $0.00    $2411.31         74.67        0 SAFEGUAR              SAFEGUARD PROPERTIES                          1777 LoanServicing
                                                                  MANAGEMENT, LLC
   $0.00    $2411.31         74.67        0 SAFEGUAR              SAFEGUARD PROPERTIES                          1777 LoanServicing
                                                                  MANAGEMENT, LLC
   $0.00    $2411.31         74.67        0 SAFEGUAR              SAFEGUARD PROPERTIES                          1777 LoanServicing
                                                                  MANAGEMENT, LLC

       Report Date:
      7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                            Case 18-20178-CMB      Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58              Desc Main
                                                            Document     Page 42 of 74
   $0.00    $2411.31         74.67        0 SAFEGUAR              SAFEGUARD PROPERTIES                           1777 LoanServicing
                                                                  MANAGEMENT, LLC
   $0.00    $2411.31         74.67        0 SAFEGUAR              SAFEGUARD PROPERTIES                           1777 LoanServicing
                                                                  MANAGEMENT, LLC

   $0.00    $2411.31         74.67        0                                                                         0 SB automation

   $0.00    $2411.31         74.67        0 SECCONINC             SECURITY CONNECTIONS, INC                       457 LoanServicing

   $0.00    $2411.31         74.67        0 PROCTORTRACK Proctor Financial Insurance                              410 LoanServicing

   $0.00    $2411.31         74.67        0 PROCTORTRACK Proctor Financial Insurance                              413 LoanServicing


   $0.00    $2411.31         74.67        0 ACCUMATCH             MARTIN-POWELL LLC                               349 LoanServicing

 ($84.17)   $2411.31         74.67        0 XC0000000000          Proctor Financial - Hazard                      324 PROCTOR

   $0.00    $2495.48         74.67        0 ATTYSTEPA             STERN & EISENBERG, PC                           119 LoanServicing
   $0.00    $2495.48         74.67        0 ATTYSTEPA             STERN & EISENBERG, PC                           119 LoanServicing
   $0.00    $2495.48         74.67        0 ATTYSTEPA             STERN & EISENBERG, PC                           119 LoanServicing

   $0.00    $2495.48         74.67        0                                                                         0 SB automation

   $0.00    $2495.48         74.67        0                                                                         0 SB automation

   $0.00    $2495.48         74.67        0 SECCONINC             SECURITY CONNECTIONS, INC                     29020 LoanServicing
   $0.00    $2495.48         74.67        0 SAFEGUAR              SAFEGUARD PROPERTIES                          28965 LoanServicing
                                                                  MANAGEMENT, LLC

($366.32)   $2495.48         74.67        0 4200303006            Wilkinsburg Borough                           28565 SB automation

   $0.00    $2861.80         74.67        0 EQUIFAX               EQUIFAX                                       28532 LoanServicing

   $0.00    $2861.80         74.67        0 ACCUMATCH             MARTIN-POWELL LLC                             28390 LoanServicing



       Report Date:
      7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                           Case 18-20178-CMB      Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58              Desc Main
                                                           Document     Page 43 of 74
  $0.00    $2861.80          74.67       0                                                                         0 SB automation

  $0.00    $2861.80          74.67       0 PROCTORTRACK Proctor Financial Insurance                            27974 LoanServicing

  $0.00    $2861.80          74.67       0 SECCONINC             SECURITY CONNECTIONS, INC                     27992 LoanServicing

  $0.00    $2861.80          74.67       0 SAFEGUAR              SAFEGUARD PROPERTIES                          27842 LoanServicing
                                                                 MANAGEMENT, LLC

($28.99)   $2861.80          74.67       0 XC0000000000          Proctor Financial - Hazard                    27482 PROCTOR

   $0.00   $2890.79          74.67       0                                                                         0 SB automation
($40.33)   $2890.79          74.67       0 4200300000            Allegheny County                              26948 SB automation

($26.18)   $2931.12          74.67       0 XC0000000000          Proctor Financial - Hazard                    26680 PROCTOR

  $0.00    $2957.30          74.67       0 SECCONINC             SECURITY CONNECTIONS, INC                     26616 LoanServicing

  $0.00    $2957.30          74.67       0 PROCTORTRACK Proctor Financial Insurance                            26514 LoanServicing


  $0.00    $2957.30          74.67       0                                                                         0 SB automation
  $0.00    $2957.30          74.67       0 SAFEGUAR              SAFEGUARD PROPERTIES                          25953 LoanServicing
                                                                 MANAGEMENT, LLC

$134.72    $2687.86        1868.94       0                                                                     25929   Jessica Wagoner
$134.72    $2822.58        1868.94       0                                                                     25929   Jessica Wagoner
$134.72    $2957.30        1868.94       0                                                                     25929   Jessica Wagoner
  $0.00    $2957.30          74.67       0                                                                     25929   Jessica Wagoner
  $0.00    $2553.14        1868.94       0 PROCTORTRACK Proctor Financial Insurance                            25892   LoanServicing

  $0.00    $2957.30          74.67       0 SECCONINC             SECURITY CONNECTIONS, INC                     25901 LoanServicing

($28.99)   $2553.14        1868.94       0 XC0000000000          Proctor Financial - Hazard                    25692 PROCTOR

  $0.00    $2582.13        1868.94       0                                                                     25130 Jessica Wagoner

      Report Date:
     7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                            Case 18-20178-CMB      Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58              Desc Main
                                                            Document     Page 44 of 74
   $0.00    $2582.13            0         0                                                                         0 ADMIN

   $0.00    $2582.13            0         0                                                                         0 SB automation

   $0.00    $2582.13            0         0 PROCTORTRACK Proctor Financial Insurance                            24669 LoanServicing

   $0.00    $2582.13            0         0 SECCONINC             SECURITY CONNECTIONS, INC                     24737 LoanServicing
   $0.00    $2582.13            0         0 SAFEGUAR              SAFEGUARD PROPERTIES                          24708 LoanServicing
                                                                  MANAGEMENT, LLC

 ($28.99)   $2582.13            0         0 XC0000000000          Proctor Financial - Hazard                    24435 PROCTOR

   $0.00    $2611.12            0         0                                                                         0 ADMIN

   $0.00    $2611.12            0         0                                                                         0 SB automation
   $0.00    $2611.12            0         0 SECCONINC             SECURITY CONNECTIONS, INC                     23831 LoanServicing

   $0.00    $3284.72            0         0 PROCTORTRACK Proctor Financial Insurance                            23775 LoanServicing

    $0.00   $3284.72            0         0                                                                     23806   Jessica Wagoner
    $0.00   $3284.72            0         0                                                                     23806   Jessica Wagoner
($134.72)   $3150.00            0         0                                                                     23806   Jessica Wagoner
($134.72)   $3015.28            0         0                                                                     23806   Jessica Wagoner
($134.72)   $2880.56            0         0                                                                     23806   Jessica Wagoner
($134.72)   $2745.84            0         0                                                                     23806   Jessica Wagoner
($134.72)   $2611.12            0         0                                                                     23806   Jessica Wagoner
    $0.00   $2611.12            0         0                                                                     23806   Jessica Wagoner
    $0.00   $3284.72            0         0                                                                     23806   Jessica Wagoner
    $0.00   $3284.72            0         0 SAFEGUAR              SAFEGUARD PROPERTIES                          23781   LoanServicing
                                                                  MANAGEMENT, LLC
   $0.00    $3284.72            0         0                                                                     23806 Jessica Wagoner

   $0.00    $3284.72            0         0                                                                     23550 April Santistevan
   $0.00    $3284.72            0         0                                                                     23550 April Santistevan
 $134.72    $2745.84            0         0                                                                     23550 April Santistevan

       Report Date:
      7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                           Case 18-20178-CMB      Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58              Desc Main
                                                           Document     Page 45 of 74
$134.72    $2880.56            0         0                                                                     23550   April Santistevan
$134.72    $3015.28            0         0                                                                     23550   April Santistevan
$134.72    $3150.00            0         0                                                                     23550   April Santistevan
$134.72    $3284.72            0         0                                                                     23550   April Santistevan
  $0.00    $3284.72            0         0                                                                     23550   April Santistevan
  $0.00    $3284.72            0         0                                                                     23550   April Santistevan
  $0.00    $2611.12            0         0                                                                         0   April Santistevan

($28.06)   $2611.12            0         0 XC0000000000          Proctor Financial - Hazard                    23420 PROCTOR

  $0.00    $2639.18            0         0                                                                         0 ADMIN

  $0.00    $2639.18            0         0                                                                         0   SB automation
  $0.00    $2639.18            0         0                                                                         0   Julia Rivera
  $0.00    $2639.18            0         0                                                                         0   Julia Rivera
  $0.00    $2639.18            0         0                                                                         0   Julia Rivera
  $0.00    $2639.18            0         0                                                                         0   SB automation
  $0.00    $2639.18            0         0 SECCONINC             SECURITY CONNECTIONS, INC                     22806   LoanServicing

  $0.00    $2639.18            0         0 SAFEGUAR              SAFEGUARD PROPERTIES                          22745 LoanServicing
                                                                 MANAGEMENT, LLC

  $0.00    $2639.18            0         0 PROCTORTRACK Proctor Financial Insurance                            22729 LoanServicing


($28.99)   $2639.18            0         0 XC0000000000          Proctor Financial - Hazard                    22353 PROCTOR

  $0.00    $2668.17            0         0                                                                         0 ADMIN

  $0.00    $2668.17            0         0                                                                         0 SB automation

  $0.00    $2668.17            0         0 PROCTORTRACK Proctor Financial Insurance                            21558 LoanServicing


  $0.00    $2668.17            0         0 SECCONINC             SECURITY CONNECTIONS, INC                     21552 LoanServicing


      Report Date:
     7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                            Case 18-20178-CMB      Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58              Desc Main
                                                            Document     Page 46 of 74
   $0.00    $2668.17            0         0 ACCUMATCH             MARTIN-POWELL LLC                             21582 LoanServicing

   $0.00    $2668.17            0         0 SAFEGUAR              SAFEGUARD PROPERTIES                          21477 LoanServicing
                                                                  MANAGEMENT, LLC

 ($28.06)   $2668.17            0         0 XC0000000000          Proctor Financial - Hazard                    21171 PROCTOR

   $0.00    $2696.23            0         0                                                                         0 ADMIN

 $134.72    $2696.23            0         0                                                                     20715 April Santistevan

   $0.00    $2561.51            0         0                                                                         0 SB automation

   $0.00    $2561.51            0         0 SECCONINC             SECURITY CONNECTIONS, INC                     20072 LoanServicing

 ($28.99)   $2561.51            0         0 XC0000000000          Proctor Financial - Hazard                    19898 PROCTOR

   $0.00    $2590.50            0         0 PROCTORTRACK Proctor Financial Insurance                            19802 LoanServicing

   $0.00    $2590.50            0         0 ACCUMATCH             MARTIN-POWELL LLC                             19808 LoanServicing
   $0.00    $2590.50            0         0 ACCUMATCH             MARTIN-POWELL LLC                             19808 LoanServicing

($541.18)   $2590.50            0         0 4200316010            Wilkinsburg Boro Schools - Wilkinsburg        19538 SB automation


   $0.00    $3131.68            0         0                                                                         0 ADMIN

   $0.00    $3131.68            0         0                                                                         0 SB automation

   $0.00    $3131.68            0         0 PROCTORTRACK Proctor Financial Insurance                            19061 LoanServicing


    $0.00   $3131.68            0         0 4200338002            Maiello, Brungo & Maiello, LLP                18887 LoanServicing
    $0.00   $3131.68            0         0 SECCONINC             SECURITY CONNECTIONS, INC                     18890 LoanServicing
($554.22)   $3131.68            0         0 4200338002            Maiello, Brungo & Maiello, LLP                18886 SB automation


       Report Date:
      7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                           Case 18-20178-CMB      Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58              Desc Main
                                                           Document     Page 47 of 74
($28.99)   $3685.90            0         0 XC0000000000          Proctor Financial - Hazard                    18637 PROCTOR

  $0.00    $3714.89            0         0                                                                         0 ADMIN

  $0.00    $3714.89            0         0                                                                         0 SB automation
  $0.00    $3714.89            0         0 PROCTORTRACK Proctor Financial Insurance                            17821 LoanServicing


  $0.00    $3714.89            0         0 PROCTORTRACK Proctor Financial Insurance                            17435 LoanServicing


  $0.00    $3714.89            0         0 ACCUMATCH             MARTIN-POWELL LLC                             17402 LoanServicing
  $0.00    $3714.89            0         0 ACCUMATCH             MARTIN-POWELL LLC                             17402 LoanServicing

  $0.00    $3714.89            0         0 SECCONINC             SECURITY CONNECTIONS, INC                     17261 LoanServicing

($85.11)   $3714.89            0         0 XC0000000000          Proctor Financial - Hazard                    17115 PROCTOR

  $0.00    $3800.00             0        0                                                                     16618   Koriann Hall
$134.72    $3530.56        181.01        0                                                                     16618   Koriann Hall
$134.72    $3665.28        181.01        0                                                                     16618   Koriann Hall
$134.72    $3800.00        181.01        0                                                                     16618   Koriann Hall
  $0.00    $3800.00             0        0                                                                     16618   Koriann Hall
  $0.00    $3800.00             0        0                                                                     16648   Dustin Weber
  $0.00    $3800.00             0        0                                                                     16648   Dustin Weber
  $0.00    $3800.00        181.01        0                                                                     16618   Koriann Hall
  $0.00    $3530.56        181.01        0                                                                     16618   Koriann Hall
  $0.00    $3395.84        181.01        0                                                                         0   Koriann Hall
  $0.00    $3800.00        181.01        0                                                                     16618   Koriann Hall

  $0.00    $3395.84        181.01        0                                                                         0 SB automation

  $0.00    $3395.84        181.01        0 SECCONINC             SECURITY CONNECTIONS, INC                     16401 LoanServicing




      Report Date:
     7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                            Case 18-20178-CMB      Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58              Desc Main
                                                            Document     Page 48 of 74
   $0.00    $3395.84         181.01       0 SAFEGUAR              SAFEGUARD PROPERTIES                          15912 LoanServicing
                                                                  MANAGEMENT, LLC

($366.32)   $3395.84         181.01       0 4200303006            Wilkinsburg Borough                           15329 SB automation

   $0.00    $3395.84         181.01       0                                                                         0 SB automation

  $19.61    $3762.16         181.01       0                                                                     14979 Terra Lawrence

   $0.00    $3742.55         181.01       0 SECCONINC             SECURITY CONNECTIONS, INC                     14809 LoanServicing

 ($41.15)   $3742.55         181.01       0 4200300000            Allegheny County                              14664 SB automation

   $0.00    $3783.70         181.01       0                                                                         0   SB automation
   $0.00    $3514.26        1377.19       0                                                                     14244   Koriann Hall
 $134.72    $3648.98        1377.19       0                                                                     14244   Koriann Hall
 $134.72    $3783.70        1377.19       0                                                                     14244   Koriann Hall
   $0.00    $3783.70         181.01       0                                                                     14244   Koriann Hall

   $0.00    $3514.26         977.19       0 SAFEGUAR              SAFEGUARD PROPERTIES                          13936 LoanServicing
                                                                  MANAGEMENT, LLC

   $0.00    $3514.26         977.19       0 SAFEGUAR              SAFEGUARD PROPERTIES                          13934 LoanServicing
                                                                  MANAGEMENT, LLC
   $0.00    $3514.26         977.19       0                                                                     13941 Jessica Wagoner

    $0.00   $3379.54         975.28       0                                                                     13686   Jessica Wagoner
 $134.72    $3514.26         975.28       0                                                                     13686   Jessica Wagoner
    $0.00   $3514.26         377.19       0                                                                     13686   Jessica Wagoner
 ($30.71)   $3379.54         375.28       0 SSIS                  Seattle Specialty Insurance Services          13657   SB Administration

   $0.00    $3410.25         375.28       0 SAFEGUAR              SAFEGUARD PROPERTIES                          13528 LoanServicing
                                                                  MANAGEMENT, LLC

   $0.00    $3410.25         375.28       0 SECCONINC             SECURITY CONNECTIONS, INC                     13389 LoanServicing


       Report Date:
      7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                           Case 18-20178-CMB      Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58              Desc Main
                                                           Document     Page 49 of 74
  $0.00    $3410.25         375.28       0 ATTYSTEPA             STERN & EISENBERG, PC                         13103 LoanServicing

  $0.00    $3410.25         375.28       0                                                                         0 SB automation

  $0.00    $3410.25         375.28       0 SECCONINC             SECURITY CONNECTIONS, INC                     12735 LoanServicing

($30.71)   $3410.25         375.28       0 SSIS                  Seattle Specialty Insurance Services          12641 SB Administration

  $0.00    $3440.96         375.28       0                                                                     12587 Jessica Wagoner

  $0.00    $3440.96          90.28       0 ALPHAGRAPHCO AlphaGraphics                                          12432 LoanServicing


  $0.00    $3036.80        1884.55       0                                                                     12345   Jessica Wagoner
$134.72    $3171.52        1884.55       0                                                                     12345   Jessica Wagoner
$134.72    $3306.24        1884.55       0                                                                     12345   Jessica Wagoner
$134.72    $3440.96        1884.55       0                                                                     12345   Jessica Wagoner
  $0.00    $3440.96          90.28       0                                                                     12345   Jessica Wagoner

  $0.00    $3036.80         569.55       0                                                                         0 SB automation

  $0.00    $3036.80         569.55       0 SECCONINC             SECURITY CONNECTIONS, INC                     11780 LoanServicing

($30.71)   $3036.80         569.55       0 SSIS                  Seattle Specialty Insurance Services          11470 SB Administration

  $0.00    $2528.63        2961.91       0                                                                     11393   Jessica Wagoner
$134.72    $2663.35        2961.91       0                                                                     11393   Jessica Wagoner
$134.72    $2798.07        2961.91       0                                                                     11393   Jessica Wagoner
$134.72    $2932.79        2961.91       0                                                                     11393   Jessica Wagoner
$134.72    $3067.51        2961.91       0                                                                     11393   Jessica Wagoner
  $0.00    $3067.51         569.55       0                                                                     11393   Jessica Wagoner

  $0.00    $2528.63         461.91       0                                                                         0 SB automation

  $0.00    $2528.63         461.91       0 LEXIS1538625          LEXIS NEXIS                                   10647 LoanServicing

      Report Date:
     7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                           Case 18-20178-CMB      Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58              Desc Main
                                                           Document     Page 50 of 74
  $0.00    $2528.63        461.91        0 SECCONINC             SECURITY CONNECTIONS, INC                     10604 LoanServicing

($30.71)   $2528.63        461.91        0 SSIS                  Seattle Specialty Insurance Services          10337 SB Administration

  $0.00    $2559.34        461.91        0                                                                         0 SB automation

($30.71)   $2559.34        461.91        0 SSIS                  Seattle Specialty Insurance Services           9338 SB Administration

  $0.00    $2590.05        461.91        0 SECCONINC             SECURITY CONNECTIONS, INC                      9174 LoanServicing

  $0.00    $2590.05        461.91        0 SAFEGUAR              SAFEGUARD PROPERTIES                           8904 LoanServicing
                                                                 MANAGEMENT, LLC

  $0.00    $2590.05        461.91        0                                                                         0 SB automation

  $0.00    $2590.05        461.91        0 SECCONINC             SECURITY CONNECTIONS, INC                      8664 LoanServicing

($30.71)   $2590.05        461.91        0 SSIS                  Seattle Specialty Insurance Services           8321 SB Administration

  $0.00    $2620.76        461.91        0                                                                         0 SB automation

  $0.00    $2620.76        461.91        0 SECCONINC             SECURITY CONNECTIONS, INC                      7330 LoanServicing

($30.71)   $2620.76        461.91        0 SSIS                  Seattle Specialty Insurance Services           7238 SB Administration

  $0.00    $2651.47        461.91        0 SAFEGUAR              SAFEGUARD PROPERTIES                           7124 LoanServicing
                                                                 MANAGEMENT, LLC

  $0.00    $2651.47             0        0                                                                         0 ADMIN
  $0.00    $2651.47        461.91        0                                                                         0 ADMIN

  $0.00    $2651.47        461.91        0                                                                         0 SB automation




      Report Date:
     7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                           Case 18-20178-CMB      Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58             Desc Main
                                                           Document     Page 51 of 74
  $0.00    $2651.47         461.91       0 SAFEGUAR              SAFEGUARD PROPERTIES                          6303 LoanServicing
                                                                 MANAGEMENT, LLC

($30.71)   $2651.47         461.91       0 SSIS                  Seattle Specialty Insurance Services          6284 SB Administration

  $0.00    $2682.18         461.91       0                                                                     6147   Denise Dickey
$134.72    $2682.18        2256.18       0                                                                     6147   Denise Dickey
$134.72    $2547.46        2256.18       0                                                                     6147   Denise Dickey
$134.72    $2412.74        2256.18       0                                                                     6147   Denise Dickey
  $0.00    $2278.02        2256.18       0                                                                     6147   Denise Dickey
  $0.00    $2278.02        2256.18       0                                                                     6147   Denise Dickey
  $0.00    $2278.02         598.09       0                                                                        0   Denise Dickey

  $0.00    $2278.02         598.09       0 SECCONINC             SECURITY CONNECTIONS, INC                     6018 LoanServicing

  $0.00    $2278.02         598.09       0                                                                        0 ADMIN

  $0.00    $2278.02         598.09       0                                                                        0 SB automation

  $0.00    $2278.02         598.09       0 SECCONINC             SECURITY CONNECTIONS, INC                     5581 LoanServicing

($92.13)   $2278.02         598.09       0 SSIS                  Seattle Specialty Insurance Services          5490 SB Administration

  $0.00    $2370.15         598.09       0                                                                        0 ADMIN

  $0.00    $2370.15         598.09       0 SAFEGUAR              SAFEGUARD PROPERTIES                          4893 LoanServicing
                                                                 MANAGEMENT, LLC

  $0.00    $2370.15         598.09       0                                                                        0 SB automation

  $0.00    $2370.15              0       0 SECCONINC             SECURITY CONNECTIONS, INC                     4194 LoanServicing
  $0.00    $2370.15         598.09       0                                                                     4233 Jessica Wagoner

  $0.00    $2370.15             0        0                                                                        0 Jacob Lammert



      Report Date:
     7/3/2019 7:54:53 AM                     Highlighted transactions occurred on modification date of loan.
                       Case 18-20178-CMB         Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                  Desc Main
                                                          Document     Page 52 of 74




                                  Check
Due Date    Money Type            Number    Reversal Code       Reversed          Effective Date     Sys Date Time

5/19/2019   None                                                                         6/30/2019      7/1/2019 5:04:42 PM

5/19/2019   None                                                                         6/26/2019     6/26/2019 3:49:37 PM
5/19/2019   None                                                                         6/26/2019     6/26/2019 3:49:49 PM
5/19/2019   None                                                                         6/26/2019     6/26/2019 3:49:58 PM
5/19/2019   None                                                                         6/26/2019     6/26/2019 3:50:45 PM
5/19/2019   None                                                                         6/26/2019     6/26/2019 3:48:33 PM
5/19/2019   None                                                                         6/26/2019     6/26/2019 3:49:01 PM
5/19/2019   None                                                                         6/26/2019     6/26/2019 3:50:25 PM
5/19/2019   None                                                                         6/26/2019     6/26/2019 3:49:28 PM
5/19/2019   None                                                                         6/26/2019     6/26/2019 3:51:04 PM
5/19/2019   None                                                                         6/26/2019     6/26/2019 3:49:43 PM
5/19/2019   None                                                                         6/26/2019     6/26/2019 3:48:51 PM
5/19/2019   None                                                                         6/26/2019     6/26/2019 3:48:43 PM
5/19/2019   None                                                                         6/26/2019     6/26/2019 3:48:38 PM
5/19/2019   None                                                                         6/26/2019     6/26/2019 3:49:05 PM

6/1/2019    None                  0                                                      6/18/2019     6/18/2019 2:46:51 PM

4/19/2019   Post Pet - Borrower                                                          6/14/2019     6/14/2019 4:28:53 PM
5/19/2019   Post Pet - Borrower                                                          6/14/2019     6/14/2019 4:28:53 PM

4/19/2019   Check                                                                        6/12/2019    6/12/2019 12:56:43 PM
4/19/2019   Check                                                                        6/12/2019    6/12/2019 12:56:42 PM

3/19/2019   Post Pet - Trustee    1118326                                                5/28/2019     5/31/2019 7:43:41 PM


  Report Date:
 7/3/2019 7:54:53 AM                        Highlighted transactions occurred on modification date of loan.
                        Case 18-20178-CMB         Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                Desc Main
                                                           Document     Page 53 of 74
3/19/2019    Post Pet - Trustee    1118326                                                5/28/2019     5/31/2019 7:43:41 PM
3/19/2019    Post Pet - Trustee    1118326                                                5/28/2019     5/31/2019 7:43:41 PM
4/19/2019    Post Pet - Trustee    1118326                                                5/28/2019     5/31/2019 7:43:41 PM
4/19/2019    None                                                                         5/31/2019       6/3/2019 2:28:46 PM
3/19/2019    Check                                                                        5/31/2019    5/31/2019 10:02:32 AM

3/19/2019    Check                                                                        5/30/2019     5/30/2019 8:42:56 PM

3/19/2019    Check                                                                        5/30/2019     5/30/2019 8:10:23 PM


1/19/2019    Post Pet - Borrower                                                          5/20/2019    5/20/2019 10:29:02 AM
2/19/2019    Post Pet - Borrower                                                          5/20/2019    5/20/2019 10:29:02 AM
3/19/2019    Post Pet - Borrower                                                          5/20/2019    5/20/2019 10:29:02 AM

5/14/2019    None                  0                                                       5/2/2019      5/2/2019 7:58:48 AM

12/19/2018   Post Pet - Trustee    1114943                                                4/29/2019     4/30/2019 9:36:39 PM
12/19/2018   Post Pet - Trustee    1114943                                                4/29/2019     4/30/2019 9:36:39 PM
12/19/2018   Post Pet - Trustee    1114943                                                4/29/2019     4/30/2019 9:36:39 PM
 1/19/2019   Post Pet - Trustee    1114943                                                4/29/2019     4/30/2019 9:36:39 PM
 1/19/2019   None                                                                         4/30/2019      5/1/2019 4:57:26 PM

12/19/2018   Check                                                                        4/29/2019     4/29/2019 8:55:11 AM
12/19/2018   Check                                                                        4/29/2019     4/29/2019 8:29:48 AM

12/19/2018   Check                                                                        4/29/2019     4/29/2019 9:05:36 AM

12/19/2018   Check                                                                        4/22/2019    4/22/2019 11:36:11 AM

10/19/2018   Post Pet - Borrower                                                          4/10/2019     4/10/2019 3:41:58 PM
11/19/2018   Post Pet - Borrower                                                          4/10/2019     4/10/2019 3:41:58 PM
11/19/2018   Post Pet - Borrower                                                          4/10/2019     4/10/2019 3:41:58 PM
12/19/2018   Post Pet - Borrower                                                          4/10/2019     4/10/2019 3:41:58 PM



  Report Date:
 7/3/2019 7:54:53 AM                         Highlighted transactions occurred on modification date of loan.
                        Case 18-20178-CMB         Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                Desc Main
                                                           Document     Page 54 of 74
10/19/2018   Check                                                                        3/31/2019     3/31/2019 8:27:40 PM

10/19/2018   None                                                                         3/31/2019      4/1/2019 1:47:57 PM

10/19/2018   Post Pet - Trustee    1111646                                                3/29/2019     3/29/2019 3:48:39 PM
10/19/2018   Post Pet - Trustee    1111646                                                3/29/2019     3/29/2019 3:48:40 PM

 3/31/2019   None                  0                                                      3/20/2019    3/20/2019 10:03:15 AM
10/19/2018   Check                                                                        3/20/2019     3/20/2019 8:48:25 AM

 3/1/2019    None                  0                                                      3/18/2019     3/18/2019 2:37:22 PM

 7/19/2018   Check                                                                        3/11/2019     3/11/2019 8:52:37 AM
10/19/2018   Post Pet - Borrower                                                          3/11/2019     3/11/2019 5:09:19 PM
 9/19/2018   Post Pet - Borrower                                                          3/11/2019     3/11/2019 5:09:19 PM
 9/19/2018   Post Pet - Borrower                                                          3/11/2019     3/11/2019 5:09:19 PM
 8/19/2018   Post Pet - Borrower                                                          3/11/2019     3/11/2019 5:09:18 PM
 7/19/2018   Post Pet - Borrower                                                          3/11/2019     3/11/2019 5:09:18 PM

7/19/2018    Check                                                                         3/1/2019      3/1/2019 8:52:52 AM

7/19/2018    None                                                                         2/28/2019     3/1/2019 10:13:42 AM
7/19/2018    Check                                                                        2/28/2019     2/28/2019 8:23:44 PM

7/19/2018    Check                                                                        2/28/2019    2/28/2019 10:02:46 AM
7/19/2018    Post Pet - Trustee    1108393                                                2/28/2019     2/28/2019 9:58:12 PM
7/19/2018    Post Pet - Trustee    1108393                                                2/28/2019     2/28/2019 9:58:12 PM

7/19/2018    Check                                                                        2/16/2019     2/26/2019 7:00:35 PM

7/19/2018    Check                                                                        2/16/2019     2/26/2019 7:00:35 PM


 2/1/2019    None                  0                                                      2/25/2019     2/25/2019 2:25:58 PM

7/19/2018    None                                                                         2/21/2019    2/21/2019 11:11:59 AM

  Report Date:
 7/3/2019 7:54:53 AM                         Highlighted transactions occurred on modification date of loan.
                          Case 18-20178-CMB      Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                Desc Main
                                                          Document     Page 55 of 74
7/19/2018   Check                                                                        2/12/2019     2/12/2019 1:35:23 PM


7/19/2018   None                                                                         1/31/2019      2/1/2019 4:57:09 PM
7/19/2018   Prepetition           1105124                                                1/31/2019     1/31/2019 7:31:26 PM
7/19/2018   Post Pet - Trustee                                                           1/31/2019     1/31/2019 7:31:26 PM
6/19/2018   Post Pet - Trustee                                                           1/31/2019     1/31/2019 7:31:26 PM
6/19/2018   Stipulation           1105124                                                1/31/2019     1/31/2019 7:31:26 PM

 1/1/2019   None                  0                                                      1/18/2019     1/18/2019 8:05:50 AM
6/19/2018   Check                                                                        1/18/2019     1/18/2019 1:37:22 PM

6/19/2018   Check                                                                        1/15/2019    1/15/2019 12:28:35 PM

6/19/2018   None                                                                        12/31/2018      1/3/2019 9:47:35 AM

6/19/2018   Check                                                                       12/29/2018 12/29/2018 12:06:48 PM
6/19/2018   Check                                                                       12/29/2018 12/29/2018 12:48:58 PM
6/19/2018   Check                                                                       12/29/2018 12/29/2018 1:45:11 PM

6/19/2018   Check                                                                       12/29/2018    12/29/2018 2:30:14 PM


6/19/2018   Prepetition           1101988                                               12/27/2018    12/28/2018 5:45:10 PM
6/19/2018   Post Pet - Borrower                                                         12/27/2018    12/28/2018 5:45:09 PM
5/19/2018   Post Pet - Borrower                                                         12/27/2018    12/28/2018 5:45:09 PM
5/19/2018   Stipulation           1101988                                               12/27/2018    12/28/2018 5:45:08 PM

5/19/2018   Check                                                                       12/27/2018    12/27/2018 7:37:48 PM

12/1/2018   None                  0                                                     12/19/2018    12/19/2018 7:13:41 AM

5/19/2018   Prepetition                                                                  12/6/2018     12/6/2018 3:10:03 PM
4/19/2018   Prepetition                                                                  12/6/2018     12/6/2018 3:10:02 PM


  Report Date:
 7/3/2019 7:54:53 AM                        Highlighted transactions occurred on modification date of loan.
                           Case 18-20178-CMB      Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                Desc Main
                                                           Document     Page 56 of 74
3/19/2018    Check                                                                       11/30/2018    11/30/2018 8:23:17 AM

3/19/2018    Check                                                                       11/30/2018    11/30/2018 8:23:16 AM

3/19/2018    Stipulation           1098879                                               11/30/2018    11/30/2018 5:23:51 PM
3/19/2018    Post Pet - Borrower                                                         11/30/2018    11/30/2018 5:23:51 PM
4/19/2018    Post Pet - Borrower                                                         11/30/2018    11/30/2018 5:23:51 PM
4/19/2018    Prepetition                                                                 11/30/2018    11/30/2018 5:23:52 PM
4/19/2018    None                                                                        11/30/2018     12/3/2018 5:01:14 PM

3/19/2018    Check                                                                       11/28/2018    11/28/2018 7:27:25 AM

3/19/2018    Check                                                                       11/28/2018    11/28/2018 7:10:54 AM
3/19/2018    Check                                                                       11/28/2018    11/28/2018 9:08:52 AM

2/19/2018    Post Pet - Borrower                                                         11/27/2018    11/27/2018 4:24:38 PM
3/19/2018    Post Pet - Borrower                                                         11/27/2018    11/27/2018 4:24:39 PM
3/19/2018    Stipulation                                                                 11/27/2018    11/27/2018 4:24:39 PM
3/19/2018    Stipulation                                                                 11/27/2018    11/27/2018 4:24:39 PM

12/19/2017   Prepetition                                                                 11/20/2018    11/20/2018 5:09:03 PM
 1/19/2018   Prepetition                                                                 11/20/2018    11/20/2018 5:09:04 PM
 2/19/2018   Prepetition                                                                 11/20/2018    11/20/2018 5:09:04 PM
 2/19/2018   Post Pet - Borrower                                                         11/20/2018    11/20/2018 5:09:04 PM
 2/19/2018   Post Pet - Borrower                                                         11/20/2018    11/20/2018 5:09:05 PM

11/1/2018    None                  0                                                     11/16/2018    11/16/2018 2:10:42 PM

12/19/2017   Stipulation           1095638                                                11/1/2018     11/2/2018 3:35:12 PM
12/19/2017   Prepetition           1095638                                                11/1/2018     11/2/2018 3:35:11 PM

12/19/2017   None                                                                        10/31/2018   11/1/2018 5:17:01 PM
12/19/2017   Check                                                                       10/31/2018 10/31/2018 12:54:28 PM
12/19/2017   Check                                                                       10/31/2018 10/31/2018 12:54:28 PM


  Report Date:
 7/3/2019 7:54:53 AM                         Highlighted transactions occurred on modification date of loan.
                           Case 18-20178-CMB      Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                Desc Main
                                                           Document     Page 57 of 74
12/19/2017   Check                                                                       10/31/2018 10/31/2018 12:54:29 PM

12/19/2017   Check                                                                       10/25/2018    10/25/2018 1:54:52 PM
12/19/2017   Check                                                                       10/25/2018    10/25/2018 1:37:37 PM

12/19/2017   Check                                                                       10/18/2018    10/18/2018 1:17:26 PM


10/1/2018    None                  0                                                     10/17/2018    10/17/2018 8:17:47 AM

12/19/2017   Check                                                                       10/11/2018    10/11/2018 2:36:10 PM

12/19/2017   Check                                                                        10/1/2018    10/11/2018 2:27:40 PM

11/19/2017   Stipulation           1092476                                                10/3/2018     10/8/2018 4:46:53 PM
11/19/2017   Post Pet - Borrower                                                          10/3/2018     10/8/2018 4:46:53 PM
12/19/2017   Post Pet - Borrower                                                          10/3/2018     10/8/2018 4:46:54 PM
12/19/2017   Prepetition           1092476                                                10/3/2018     10/8/2018 4:46:54 PM

11/19/2017   None                                                                         9/30/2018    10/1/2018 11:35:29 AM
11/19/2017   None                                                                         9/30/2018     10/1/2018 4:05:55 PM

11/19/2017   Check                                                                        9/24/2018    9/26/2018 12:30:25 PM

 9/1/2018    None                  0                                                      9/18/2018     9/18/2018 2:37:04 PM

10/19/2017   Prepetition                                                                  9/14/2018    9/14/2018 11:25:19 PM
11/19/2017   Prepetition                                                                  9/14/2018    9/14/2018 11:25:20 PM

 9/19/2017   Stipulation           1089271                                                8/31/2018      9/6/2018 4:37:06 PM
 9/19/2017   Post Pet - Borrower                                                          8/31/2018      9/6/2018 4:37:07 PM
10/19/2017   Post Pet - Borrower                                                          8/31/2018      9/6/2018 4:37:07 PM
10/19/2017   Prepetition           1089271                                                8/31/2018      9/6/2018 4:37:07 PM
  8/1/2018   None                  0                                                       9/6/2018      9/6/2018 3:52:03 PM



  Report Date:
 7/3/2019 7:54:53 AM                         Highlighted transactions occurred on modification date of loan.
                          Case 18-20178-CMB     Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                Desc Main
                                                         Document     Page 58 of 74
9/19/2017   None                                                                        8/31/2018       9/4/2018 2:20:26 PM
8/19/2017   Prepetition                                                                 8/31/2018    8/31/2018 10:13:08 AM
9/19/2017   Prepetition                                                                 8/31/2018    8/31/2018 10:13:08 AM

8/19/2017   Check                                                                       8/30/2018     8/30/2018 9:13:29 AM


8/19/2017   Check                                                                       8/15/2018     8/15/2018 1:09:41 PM


8/19/2017   Check                                                                       8/10/2018     8/10/2018 9:29:17 AM

8/19/2017   None                                                                        7/31/2018     8/1/2018 12:25:45 PM
7/19/2017   Personal Check       65393                                                  7/31/2018     7/31/2018 7:06:38 PM
7/19/2017   Post Pet - Trustee   1086001                                                7/31/2018     7/31/2018 8:06:27 PM
8/19/2017   Post Pet - Trustee   1086001                                                7/31/2018     7/31/2018 8:06:28 PM
8/19/2017   Personal Check       1086001                                                7/31/2018     7/31/2018 8:06:29 PM
7/19/2017   Stipulation          1086001                                                7/31/2018     7/31/2018 8:06:26 PM

7/19/2017   Check                                                                       7/28/2018     7/28/2018 9:27:14 AM


7/19/2017   Check                                                                       7/27/2018     7/27/2018 7:00:57 PM

7/19/2017   Check                                                                       7/27/2018     7/27/2018 7:31:12 PM

7/19/2017   Check                                                                       7/24/2018    7/24/2018 10:21:05 AM
9/11/2018   None                 0                                                      7/24/2018    7/24/2018 10:41:03 AM

7/19/2017   Check                                                                       7/19/2018    7/19/2018 11:15:36 AM

7/1/2018    None                 0                                                      7/17/2018     7/17/2018 2:07:17 PM

6/19/2017   Stipulation                                                                 7/13/2018     7/13/2018 7:32:15 PM
7/19/2017   Stipulation                                                                 7/13/2018     7/13/2018 7:32:17 PM


  Report Date:
 7/3/2019 7:54:53 AM                       Highlighted transactions occurred on modification date of loan.
                       Case 18-20178-CMB        Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                Desc Main
                                                         Document     Page 59 of 74
5/19/2017   Stipulation          1082889                                                6/30/2018     6/30/2018 2:18:33 PM
5/19/2017   Post Pet - Trustee   1082889                                                6/30/2018     6/30/2018 2:18:33 PM
6/19/2017   Post Pet - Trustee   1082889                                                6/30/2018     6/30/2018 2:18:34 PM
6/19/2017   Prepetition          1082889                                                6/30/2018     6/30/2018 2:18:34 PM
6/19/2017   None                                                                        6/30/2018      7/2/2018 3:09:23 PM

5/19/2017   Check                                                                       6/27/2018     6/27/2018 6:52:05 PM
5/19/2017   Check                                                                       6/27/2018     6/27/2018 6:52:05 PM

5/19/2017   Check                                                                       6/21/2018     6/21/2018 6:54:48 AM

 6/1/2018   None                 0                                                      6/18/2018     6/18/2018 2:20:37 PM
5/19/2017   Check                                                                       6/18/2018    6/18/2018 12:48:13 PM

5/19/2017   Check                                                                       6/15/2018     6/15/2018 1:06:30 PM

5/19/2017   Check                                                                       6/15/2018     6/15/2018 8:12:10 AM
5/19/2017   Check                                                                       6/15/2018     6/15/2018 9:02:54 AM


3/19/2017   Post Pet - Trustee                                                           6/6/2018      6/6/2018 2:12:01 PM
4/19/2017   Post Pet - Trustee                                                           6/6/2018      6/6/2018 2:12:02 PM
5/19/2017   Post Pet - Trustee                                                           6/6/2018      6/6/2018 2:12:02 PM

3/19/2017   Check                                                                        6/1/2018      6/1/2018 7:34:44 AM
3/19/2017   Check                                                                        6/1/2018      6/1/2018 7:34:45 AM

3/19/2017   None                                                                        5/31/2018     5/31/2018 7:40:30 PM
3/19/2017   None                                                                        5/31/2018     5/31/2018 7:34:16 PM
3/19/2017   None                                                                        5/31/2018     5/31/2018 7:40:17 PM
3/19/2017   Prepetition          1079652                                                5/31/2018     5/31/2018 7:24:58 PM
3/19/2017   Post Pet - Trustee                                                          5/31/2018     5/31/2018 7:24:57 PM
2/19/2017   Post Pet - Trustee                                                          5/31/2018     5/31/2018 7:24:57 PM
2/19/2017   Stipulation          1079652                                                5/31/2018     5/31/2018 7:24:57 PM
2/19/2017   Check                                                                       5/31/2018     5/31/2018 7:39:56 AM

  Report Date:
 7/3/2019 7:54:53 AM                       Highlighted transactions occurred on modification date of loan.
                       Case 18-20178-CMB          Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                Desc Main
                                                           Document     Page 60 of 74
3/19/2017    None                                                                         5/31/2018      6/1/2018 4:02:26 PM
2/19/2017    Check                                                                        5/31/2018     5/31/2018 7:39:56 AM
3/19/2017    None                                                                         5/31/2018     5/31/2018 7:34:24 PM

2/19/2017    Check                                                                        5/30/2018     5/30/2018 8:42:33 AM


2/19/2017    Check                                                                        5/22/2018     5/22/2018 1:18:30 PM


2/19/2017    Check                                                                         5/8/2018      5/8/2018 2:18:01 PM

 2/19/2017   None                                                                         4/30/2018      5/1/2018 1:25:55 PM
 2/19/2017   Post Pet - Borrower                                                          4/30/2018     4/30/2018 7:38:48 PM
 1/19/2017   Post Pet - Borrower                                                          4/30/2018     4/30/2018 7:38:47 PM
 1/19/2017   Prepetition           1076415                                                4/30/2018     4/30/2018 7:38:47 PM
 1/19/2017   Post Pet - Trustee                                                           4/30/2018     4/30/2018 7:38:47 PM
12/19/2016   Post Pet - Trustee                                                           4/30/2018     4/30/2018 7:38:47 PM
11/19/2016   Post Pet - Trustee                                                           4/30/2018     4/30/2018 7:38:47 PM
10/19/2016   Post Pet - Trustee                                                           4/30/2018     4/30/2018 7:38:46 PM
10/19/2016   Stipulation           1076415                                                4/30/2018     4/30/2018 7:38:46 PM
  7/6/2018   None                  0                                                      4/30/2018     4/30/2018 9:12:38 AM

10/19/2016   Check                                                                        4/27/2018     4/27/2018 7:42:22 PM

10/19/2016   Check                                                                        4/27/2018     4/27/2018 7:27:59 PM

10/19/2016   Check                                                                        4/27/2018     4/27/2018 7:53:47 PM

10/19/2016   Check                                                                         4/6/2018      4/6/2018 6:41:54 AM
10/19/2016   Check                                                                         4/6/2018      4/6/2018 6:41:55 AM

10/19/2016   Check                                                                         4/4/2018      4/4/2018 7:35:08 AM

10/19/2016   None                                                                         3/31/2018      4/3/2018 9:57:31 AM


  Report Date:
 7/3/2019 7:54:53 AM                         Highlighted transactions occurred on modification date of loan.
                       Case 18-20178-CMB   Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                Desc Main
                                                    Document     Page 61 of 74
10/19/2016   Check                                                                 3/26/2018    3/26/2018 12:51:07 PM

10/19/2016   Check                                                                 3/23/2018    3/23/2018 12:37:03 PM
10/19/2016   Check                                                                 3/23/2018    3/23/2018 12:44:45 PM

10/19/2016   Check                                                                 3/23/2018     3/23/2018 1:25:33 PM

4/30/2018    None             0                                                    3/23/2018     3/23/2018 3:17:31 PM

 3/1/2018    None             0                                                    3/19/2018     3/19/2018 4:01:08 PM

10/19/2016   None                                                                  2/28/2018     3/1/2018 12:43:33 PM

10/19/2016   Check                                                                 2/27/2018     2/27/2018 4:47:36 PM


 2/1/2018    None             0                                                    2/21/2018     2/20/2018 8:44:18 AM

10/19/2016   Check                                                                 2/13/2018     2/13/2018 6:52:40 AM
10/19/2016   Check                                                                 2/13/2018     2/13/2018 6:52:40 AM
10/19/2016   Check                                                                 2/13/2018     2/13/2018 6:52:40 AM
10/19/2016   Check                                                                 2/13/2018     2/13/2018 6:52:40 AM

10/19/2016   Other                                                                 2/12/2018    2/12/2018 12:21:52 PM
10/19/2016   Other                                                                 2/12/2018    2/12/2018 12:21:52 PM

10/19/2016   None                                                                  1/31/2018     2/1/2018 12:30:04 PM

10/19/2016   Check                                                                 1/30/2018    1/30/2018 10:28:53 AM
10/19/2016   Check                                                                 1/30/2018     1/30/2018 8:16:04 AM


10/19/2016   Check                                                                 1/29/2018    1/29/2018 12:13:52 PM
10/19/2016   Check                                                                 1/29/2018    1/29/2018 12:24:55 PM




  Report Date:
 7/3/2019 7:54:53 AM                  Highlighted transactions occurred on modification date of loan.
                       Case 18-20178-CMB   Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                Desc Main
                                                    Document     Page 62 of 74
 1/1/2018    None             0                                                    1/19/2018     1/19/2018 3:20:12 PM

10/19/2016   Check                                                                 1/16/2018    1/16/2018 12:20:42 PM

10/19/2016   Check                                                                 1/13/2018     1/15/2018 6:57:20 AM
10/19/2016   Check                                                                 1/13/2018     1/15/2018 6:57:20 AM
10/19/2016   Check                                                                 1/13/2018     1/15/2018 6:57:20 AM
10/19/2016   Check                                                                 1/13/2018     1/15/2018 6:57:20 AM
10/19/2016   Check                                                                 1/13/2018     1/15/2018 6:57:20 AM

10/19/2016   None                                                                 12/31/2017     1/2/2018 12:45:33 PM

10/19/2016   Check                                                                12/30/2017    12/30/2017 2:28:08 PM

10/19/2016   Check                                                                12/30/2017    12/30/2017 4:11:31 PM

10/19/2016   Check                                                                12/30/2017    12/30/2017 3:08:41 PM
10/19/2016   Check                                                                12/30/2017    12/30/2017 4:11:31 PM


12/1/2017    None             0                                                   12/18/2017    12/18/2017 3:49:07 PM

10/19/2016   None                                                                 11/30/2017    12/1/2017 12:56:16 PM

10/19/2016   Check                                                                11/29/2017 11/29/2017 12:27:23 PM

10/19/2016   Check                                                                11/27/2017    11/28/2017 7:49:15 AM


10/19/2016   Check                                                                11/27/2017 11/27/2017 10:25:26 AM

10/19/2016   Check                                                                11/27/2017 11/27/2017 10:25:26 AM


11/1/2017    None             0                                                   11/17/2017    11/17/2017 2:46:17 PM



  Report Date:
 7/3/2019 7:54:53 AM                  Highlighted transactions occurred on modification date of loan.
                       Case 18-20178-CMB   Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                Desc Main
                                                    Document     Page 63 of 74
10/19/2016   None                                                                 10/31/2017    11/1/2017 12:56:54 PM

10/19/2016   Check                                                                10/30/2017    10/30/2017 9:05:37 AM
10/19/2016   Check                                                                10/30/2017    10/30/2017 9:05:36 AM
10/19/2016   Check                                                                10/30/2017    10/30/2017 9:05:38 AM

10/19/2016   Check                                                                10/25/2017 10/25/2017 12:05:50 PM

10/19/2016   None                                                                 10/23/2017    10/23/2017 2:00:17 PM
10/19/2016   None                                                                 10/23/2017    10/23/2017 2:00:16 PM
 10/1/2017   None             0                                                   10/23/2017    10/23/2017 1:09:21 PM

10/19/2016   Check                                                                10/20/2017    10/20/2017 9:43:46 AM

10/19/2016   Check                                                                10/20/2017    10/20/2017 9:43:46 AM

10/19/2016   Check                                                                10/20/2017    10/20/2017 1:18:02 PM

10/19/2016   Check                                                                10/20/2017    10/20/2017 1:24:07 PM

10/19/2016   Check                                                                10/18/2017    10/18/2017 7:09:18 AM

10/19/2016   Check                                                                 10/1/2017    10/17/2017 1:56:03 PM

10/19/2016   None                                                                  9/30/2017     10/2/2017 1:02:29 PM
10/19/2016   None                                                                  9/30/2017     10/2/2017 3:04:41 PM

10/19/2016   Check                                                                 9/28/2017    9/28/2017 12:24:14 PM

10/19/2016   Check                                                                 9/28/2017    9/28/2017 12:24:14 PM


10/19/2016   Check                                                                 9/27/2017     9/27/2017 3:18:29 PM

10/19/2016   Check                                                                 9/26/2017     9/26/2017 1:18:05 PM



  Report Date:
 7/3/2019 7:54:53 AM                  Highlighted transactions occurred on modification date of loan.
                       Case 18-20178-CMB   Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                Desc Main
                                                    Document     Page 64 of 74
10/19/2016   Check                                                                 9/25/2017    9/25/2017 12:50:00 PM


 9/1/2017    None             0                                                    9/19/2017     9/19/2017 3:24:32 PM

10/19/2016   None                                                                  8/31/2017      9/1/2017 1:20:46 PM

 8/1/2017    None             0                                                    8/21/2017     8/21/2017 9:36:58 AM

10/19/2016   Check                                                                 8/17/2017     8/17/2017 6:59:20 AM
10/19/2016   Check                                                                 8/17/2017     8/17/2017 6:59:19 AM

10/19/2016   Check                                                                 8/14/2017     8/15/2017 6:18:50 AM

10/19/2016   Check                                                                 8/14/2017     8/14/2017 2:25:00 PM
10/19/2016   Check                                                                 8/14/2017     8/14/2017 1:28:34 PM

10/19/2016   Check                                                                 8/14/2017    8/14/2017 12:21:44 PM


3/31/2017    None             0                                                    8/11/2017     8/11/2017 8:34:32 AM

10/19/2016   Check                                                                 7/31/2017     7/31/2017 7:59:01 AM

10/19/2016   Check                                                                 7/31/2017     7/31/2017 7:59:03 AM

10/19/2016   Check                                                                 7/31/2017     7/31/2017 7:59:05 AM

10/19/2016   None                                                                  7/31/2017     8/1/2017 10:58:56 AM

10/19/2016   Check                                                                 7/26/2017    7/26/2017 12:27:47 PM

10/19/2016   Check                                                                 7/26/2017    7/26/2017 12:27:47 PM

10/19/2016   Check                                                                 7/26/2017    7/26/2017 12:27:47 PM



  Report Date:
 7/3/2019 7:54:53 AM                  Highlighted transactions occurred on modification date of loan.
                       Case 18-20178-CMB   Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                Desc Main
                                                    Document     Page 65 of 74
10/19/2016   Check                                                                 7/26/2017    7/26/2017 12:27:48 PM

10/19/2016   Check                                                                 7/26/2017    7/26/2017 12:27:47 PM


10/19/2016   None                                                                  6/30/2017      7/3/2017 1:11:48 PM

10/19/2016   Check                                                                 6/21/2017     6/21/2017 6:45:42 AM

10/19/2016   Check                                                                 6/20/2017     6/20/2017 7:16:35 AM

10/19/2016   Check                                                                 6/20/2017     6/20/2017 7:47:52 AM


10/19/2016   Check                                                                 6/19/2017     6/19/2017 9:15:53 AM

 6/1/2017    None             0                                                    6/16/2017     6/16/2017 2:14:52 PM

10/19/2016   Check                                                                 6/13/2017     6/14/2017 6:38:51 AM
10/19/2016   Check                                                                 6/13/2017     6/14/2017 6:38:51 AM
10/19/2016   Check                                                                 6/13/2017     6/14/2017 6:38:51 AM

10/19/2016   None                                                                  5/31/2017      6/1/2017 2:07:12 PM

10/19/2016   None                                                                  4/30/2017      5/1/2017 2:52:51 PM

10/19/2016   Check                                                                 4/29/2017     4/29/2017 9:46:51 AM
10/19/2016   Check                                                                 4/28/2017     4/28/2017 8:04:47 AM


4/30/2017    None             0                                                    4/18/2017     4/18/2017 8:30:29 AM

10/19/2016   Check                                                                 4/17/2017    4/17/2017 12:33:43 PM

10/19/2016   Check                                                                 4/12/2017     4/12/2017 8:16:00 AM



  Report Date:
 7/3/2019 7:54:53 AM                  Highlighted transactions occurred on modification date of loan.
                       Case 18-20178-CMB   Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                Desc Main
                                                    Document     Page 66 of 74
10/19/2016   None                                                                  3/31/2017      4/3/2017 3:15:44 PM

10/19/2016   Check                                                                 3/30/2017     3/30/2017 7:38:29 AM

10/19/2016   Check                                                                 3/30/2017    3/30/2017 12:05:44 PM

10/19/2016   Check                                                                 3/28/2017     3/29/2017 6:32:12 AM


 3/1/2017    None             0                                                    3/16/2017     3/16/2017 2:32:13 PM

10/19/2016   None                                                                  2/28/2017      3/1/2017 2:20:44 PM
 3/31/2017   None             0                                                    2/28/2017     2/28/2017 2:16:13 PM

 2/1/2017    None             0                                                    2/17/2017     2/17/2017 2:13:53 PM

10/19/2016   Check                                                                 2/15/2017     2/16/2017 2:34:09 PM

10/19/2016   Check                                                                 2/14/2017     2/15/2017 6:43:17 AM


10/19/2016   None                                                                  1/31/2017     2/1/2017 11:42:58 AM
10/19/2016   Check                                                                 1/31/2017     1/31/2017 8:39:34 AM


 7/19/2016   Other                                                                 1/30/2017     1/30/2017 2:11:45 PM
 8/19/2016   Other                                                                 1/30/2017     1/30/2017 2:11:45 PM
 9/19/2016   Other                                                                 1/30/2017     1/30/2017 2:11:46 PM
10/19/2016   Other                                                                 1/30/2017     1/30/2017 2:11:46 PM
 7/19/2016   Check                                                                 1/30/2017     1/30/2017 7:29:01 AM

10/19/2016   Check                                                                 1/30/2017     1/30/2017 2:35:22 PM

 1/1/2017    None             0                                                    1/23/2017     1/23/2017 2:39:07 PM

7/19/2016    Wire             WIRE                                                  1/6/2017      1/9/2017 9:28:35 AM

  Report Date:
 7/3/2019 7:54:53 AM                  Highlighted transactions occurred on modification date of loan.
                         Case 18-20178-CMB      Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                Desc Main
                                                         Document     Page 67 of 74
12/19/2016   None               0                                                        1/4/2017      1/3/2017 5:21:42 PM

7/19/2016    None                                                                      12/31/2016     1/3/2017 12:42:30 PM

7/19/2016    Check                                                                     12/23/2016    12/23/2016 7:25:56 PM

7/19/2016    Check                                                                     12/27/2016    12/27/2016 1:59:27 PM
7/19/2016    Check                                                                     12/27/2016    12/27/2016 7:36:35 AM


12/1/2016    None               0                                                      12/16/2016    12/16/2016 3:58:39 PM

11/19/2016   None               0                                                       12/5/2016     12/5/2016 5:06:34 PM

7/19/2016    None                                                                      11/30/2016    12/1/2016 11:10:52 AM
7/19/2016    Check                                                                     11/30/2016    11/30/2016 3:41:42 PM

12/19/2016   Check                                                                     11/29/2016    11/29/2016 3:28:25 PM

12/19/2016   Phone Pay                     Reversal            Reversed                11/25/2016 11/29/2016 4:27:28 PM
12/19/2016   Phone Pay                     Reversal            Reversed                11/25/2016 11/29/2016 4:27:28 PM
11/19/2016   Phone Pay                     Reversal            Reversed                11/25/2016 11/29/2016 4:27:28 PM
10/19/2016   Phone Pay                     Reversal            Reversed                11/25/2016 11/29/2016 4:27:28 PM
 9/19/2016   Phone Pay                     Reversal            Reversed                11/25/2016 11/29/2016 4:27:28 PM
 8/19/2016   Phone Pay                     Reversal            Reversed                11/25/2016 11/29/2016 4:27:28 PM
 7/19/2016   Phone Pay          00055130   Returned - NSF      Reversed                11/25/2016 11/29/2016 4:27:28 PM
 7/19/2016   None               00055130                                               11/25/2016 11/29/2016 4:27:28 PM
12/19/2016   Phone Pay                     Reversal            Reversed                11/25/2016 11/29/2016 4:27:28 PM
12/19/2016   Check                                                                     11/29/2016 11/29/2016 12:25:03 PM

12/19/2016   Phone Pay                     Reversal            Reversed                11/25/2016    11/29/2016 4:27:28 PM

12/19/2016   Phone Pay          00055130   Reversal            Reversing               11/18/2016 11/21/2016 11:45:05 AM
12/19/2016   Phone Pay          00055130   Reversal            Reversing               11/18/2016 11/21/2016 11:45:06 AM
 7/19/2016   Phone Pay          00055130   Returned - NSF      Reversing               11/18/2016 11/21/2016 11:44:49 AM

  Report Date:
 7/3/2019 7:54:53 AM                       Highlighted transactions occurred on modification date of loan.
                         Case 18-20178-CMB      Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                Desc Main
                                                         Document     Page 68 of 74
 8/19/2016   Phone Pay          00055130   Reversal            Reversing               11/18/2016   11/21/2016 11:44:52 AM
 9/19/2016   Phone Pay          00055130   Reversal            Reversing               11/18/2016   11/21/2016 11:44:55 AM
10/19/2016   Phone Pay          00055130   Reversal            Reversing               11/18/2016   11/21/2016 11:44:58 AM
11/19/2016   Phone Pay          00055130   Reversal            Reversing               11/18/2016   11/21/2016 11:45:02 AM
12/19/2016   Phone Pay          00055130   Reversal            Reversing               11/18/2016   11/21/2016 11:45:07 AM
12/19/2016   Phone Pay          00055130   Reversal            Reversing               11/18/2016   11/21/2016 11:45:05 AM
 7/19/2016   None                                                                      11/21/2016    11/21/2016 9:39:49 AM

11/1/2016    None               0                                                      11/16/2016    11/16/2016 4:41:15 PM

10/19/2016   None               0                                                       11/4/2016     11/3/2016 4:59:33 PM

7/19/2016    None                                                                      10/31/2016     11/1/2016 5:42:10 PM
7/19/2016    None                                                                      10/31/2016     11/2/2016 5:48:55 PM
7/19/2016    None                                                                      10/31/2016     11/2/2016 5:48:55 PM
7/19/2016    None                                                                      10/31/2016     11/4/2016 9:26:14 AM
7/19/2016    None                                                                      10/31/2016     11/1/2016 5:42:10 PM
7/19/2016    Check                                                                     10/31/2016    10/31/2016 1:11:42 PM

7/19/2016    Check                                                                     10/28/2016    10/28/2016 7:59:48 AM


7/19/2016    Check                                                                     10/27/2016    10/27/2016 2:48:19 PM


10/1/2016    None               0                                                      10/18/2016    10/18/2016 4:52:25 PM

9/19/2016    None               0                                                       10/5/2016     10/4/2016 5:16:15 PM

7/19/2016    None                                                                       9/30/2016    10/3/2016 11:16:19 AM

7/19/2016    Check                                                                      9/27/2016     9/28/2016 3:50:43 PM


7/19/2016    Check                                                                      9/27/2016     9/27/2016 2:01:32 PM


  Report Date:
 7/3/2019 7:54:53 AM                       Highlighted transactions occurred on modification date of loan.
                         Case 18-20178-CMB      Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                Desc Main
                                                         Document     Page 69 of 74
7/19/2016    Check                                                                      9/27/2016     9/27/2016 1:02:41 PM

7/19/2016    Check                                                                      9/24/2016    9/24/2016 10:19:37 AM


 9/1/2016    None               0                                                       9/16/2016     9/16/2016 4:07:27 PM

8/19/2016    None               0                                                        9/4/2016      9/6/2016 5:37:32 PM

6/19/2016    Phone Pay          00050739                                                 9/2/2016      9/6/2016 2:51:15 PM

6/19/2016    None                                                                       8/31/2016      9/1/2016 5:07:57 PM

6/19/2016    Check                                                                      8/22/2016     8/22/2016 2:27:31 PM

 8/1/2016    None               0                                                       8/16/2016     8/16/2016 2:50:30 PM

6/19/2016    Check                                                                      8/15/2016     8/15/2016 5:14:53 PM

6/19/2016    Check                                                                      8/15/2016    8/15/2016 12:12:02 PM
6/19/2016    Check                                                                      8/15/2016    8/15/2016 12:12:02 PM

 9/6/2016    None               0                                                        8/9/2016     8/9/2016 11:10:47 AM


7/19/2016    None               0                                                        8/4/2016      8/3/2016 5:29:14 PM

6/19/2016    None                                                                       7/31/2016     8/2/2016 10:40:55 AM

6/19/2016    Check                                                                      7/28/2016     7/28/2016 2:52:19 PM


 6/19/2016   None                                                                       7/25/2016    7/25/2016 10:30:55 AM
 6/19/2016   Check                                                                      7/25/2016     7/25/2016 3:56:58 PM
12/31/2015   None               0                                                       7/25/2016    7/25/2016 10:29:45 AM


  Report Date:
 7/3/2019 7:54:53 AM                       Highlighted transactions occurred on modification date of loan.
                        Case 18-20178-CMB      Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                Desc Main
                                                        Document     Page 70 of 74
7/1/2016    None               0                                                       7/18/2016     7/18/2016 5:07:50 PM

6/19/2016   None               0                                                        7/5/2016      7/7/2016 5:44:26 PM

6/19/2016   None                                                                       6/30/2016       7/1/2016 3:18:37 PM
6/19/2016   Check                                                                      6/30/2016    6/30/2016 11:01:58 AM


6/19/2016   Check                                                                      6/23/2016     6/24/2016 4:42:41 PM


6/19/2016   Check                                                                      6/23/2016     6/23/2016 7:07:05 AM
6/19/2016   Check                                                                      6/23/2016     6/23/2016 7:07:05 AM

6/19/2016   Check                                                                      6/20/2016     6/21/2016 3:32:16 PM

6/1/2016    None               0                                                       6/17/2016     6/16/2016 5:14:22 PM

6/19/2016   Phone Pay          00043869                                                 6/2/2016     6/3/2016 11:48:20 AM
3/19/2016   Phone Pay          00043869                                                 6/2/2016     6/3/2016 11:48:11 AM
4/19/2016   Phone Pay          00043869                                                 6/2/2016     6/3/2016 11:48:13 AM
5/19/2016   Phone Pay          00043869                                                 6/2/2016     6/3/2016 11:48:16 AM
6/19/2016   Phone Pay          00043869                                                 6/2/2016     6/3/2016 11:48:19 AM
6/19/2016   None                                                                        6/3/2016      6/3/2016 2:27:42 PM
6/19/2016   None                                                                        6/3/2016      6/3/2016 2:27:42 PM
6/19/2016   Phone Pay          00043869                                                 6/2/2016     6/3/2016 11:48:19 AM
4/19/2016   Phone Pay          00043869                                                 6/2/2016     6/3/2016 11:48:13 AM
3/19/2016   None                                                                        6/3/2016      6/3/2016 9:42:59 AM
6/19/2016   Phone Pay          00043869                                                 6/2/2016     6/3/2016 11:48:18 AM

3/19/2016   None                                                                       5/31/2016     6/2/2016 10:26:13 AM

3/19/2016   Check                                                                      5/27/2016     5/27/2016 4:06:10 PM




  Report Date:
 7/3/2019 7:54:53 AM                      Highlighted transactions occurred on modification date of loan.
                         Case 18-20178-CMB      Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                Desc Main
                                                         Document     Page 71 of 74
3/19/2016    Check                                                                      5/17/2016     5/17/2016 9:38:12 AM


5/15/2016    None               0                                                        5/2/2016     5/2/2016 10:39:31 AM

3/19/2016    None                                                                       4/30/2016      5/2/2016 4:32:19 PM

3/19/2016    Wire                                                                       4/13/2016     4/21/2016 4:02:36 PM

3/19/2016    Check                                                                      4/18/2016     4/18/2016 4:09:37 PM

3/31/2016    None               0                                                       4/13/2016     4/13/2016 1:19:51 PM

3/19/2016    None                                                                       3/31/2016      4/1/2016 5:18:09 PM
1/19/2016    Phone Pay          00039459                                                3/31/2016     3/31/2016 6:48:21 PM
1/19/2016    Phone Pay                                                                  3/31/2016     3/31/2016 7:00:50 PM
2/19/2016    Phone Pay                                                                  3/31/2016     3/31/2016 7:00:52 PM
3/19/2016    Phone Pay                                                                  3/31/2016     3/31/2016 7:00:54 PM

1/19/2016    Check                                                                      3/24/2016     3/25/2016 2:36:45 PM


1/19/2016    Check                                                                      3/24/2016     3/24/2016 2:51:25 PM

1/19/2016    Wire               WIRE                                                    3/17/2016    3/24/2016 12:36:29 PM

12/19/2015   Wire               WIRE                                                    3/10/2016    3/17/2016 11:35:23 AM
12/19/2015   Wire                                                                       3/17/2016    3/17/2016 11:35:38 AM
 1/19/2016   Wire                                                                       3/17/2016    3/17/2016 11:35:40 AM
 3/21/2016   None               0                                                       3/17/2016    3/17/2016 10:16:00 AM

12/19/2015   Check                                                                      3/15/2016     3/15/2016 3:15:24 PM


12/19/2015   Check                                                                      3/10/2016     3/10/2016 3:35:19 PM


  Report Date:
 7/3/2019 7:54:53 AM                       Highlighted transactions occurred on modification date of loan.
                       Case 18-20178-CMB   Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                Desc Main
                                                    Document     Page 72 of 74
12/19/2015   Check                                                                  3/3/2016      3/3/2016 6:38:52 AM

12/19/2015   None                                                                  2/29/2016      3/1/2016 5:05:29 PM

12/19/2015   Check                                                                 2/24/2016     2/24/2016 3:10:49 PM

2/21/2016    None             0                                                    2/22/2016    2/22/2016 10:19:41 AM

12/19/2015   Wire             WIRE                                                 2/18/2016    2/19/2016 11:01:46 AM

12/19/2015   Check                                                                 2/10/2016     2/16/2016 2:29:26 PM


 9/19/2015   Wire             WIRE                                                 2/11/2016     2/12/2016 9:02:23 AM
 9/19/2015   Wire                                                                  2/11/2016     2/12/2016 9:03:34 AM
10/19/2015   Wire                                                                  2/11/2016     2/12/2016 9:03:36 AM
11/19/2015   Wire                                                                  2/11/2016     2/12/2016 9:03:38 AM
12/19/2015   Wire                                                                  2/11/2016     2/12/2016 9:03:39 AM

9/19/2015    None                                                                  1/31/2016      2/1/2016 4:20:46 PM

9/19/2015    Check                                                                 1/29/2016     1/29/2016 2:31:39 PM

1/21/2016    None             0                                                    1/21/2016    1/21/2016 11:07:09 AM

5/19/2015    Wire             WIRE                                                 1/11/2016    1/19/2016 11:49:59 AM
5/19/2015    Wire                                                                  1/13/2016    1/19/2016 11:50:58 AM
6/19/2015    Wire                                                                  1/13/2016    1/19/2016 11:51:00 AM
7/19/2015    Wire                                                                  1/13/2016    1/19/2016 11:51:01 AM
8/19/2015    Wire                                                                  1/13/2016    1/19/2016 11:51:03 AM
9/19/2015    Wire                                                                  1/13/2016    1/19/2016 11:51:05 AM

5/19/2015    None                                                                 12/31/2015      1/4/2016 1:22:26 PM

5/19/2015    Check                                                                 12/1/2015    12/30/2015 2:34:46 PM

  Report Date:
 7/3/2019 7:54:53 AM                  Highlighted transactions occurred on modification date of loan.
                       Case 18-20178-CMB   Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                Desc Main
                                                    Document     Page 73 of 74
5/19/2015    Check                                                                 12/1/2015    12/28/2015 3:17:45 PM

12/21/2015   None             0                                                   12/17/2015 12/17/2015 10:49:10 AM

5/19/2015    None                                                                 11/30/2015     12/2/2015 4:43:51 PM

11/21/2015   None             0                                                   11/18/2015 11/18/2015 11:19:15 AM

5/19/2015    Check                                                                 11/1/2015    11/12/2015 4:04:13 PM

5/19/2015    Check                                                                 11/5/2015     11/6/2015 7:51:48 AM


5/19/2015    None                                                                 10/31/2015     11/3/2015 5:26:19 PM

5/19/2015    Check                                                                 10/1/2015    10/30/2015 2:13:04 PM

10/21/2015   None             0                                                   10/21/2015    10/21/2015 8:48:17 AM

5/19/2015    None                                                                  9/30/2015    10/2/2015 10:57:47 AM

5/19/2015    Check                                                                  9/1/2015     9/23/2015 3:28:23 PM

9/21/2015    None             0                                                    9/21/2015     9/21/2015 8:48:13 AM

5/19/2015    Check                                                                 9/17/2015     9/18/2015 7:18:09 AM


8/19/2015    None                                                                   9/4/2015      9/3/2015 6:48:06 PM
8/19/2015    None             0                                                     9/4/2015      9/3/2015 5:03:14 PM

5/19/2015    None                                                                  8/31/2015      9/2/2015 4:13:01 PM




  Report Date:
 7/3/2019 7:54:53 AM                  Highlighted transactions occurred on modification date of loan.
                        Case 18-20178-CMB      Doc 58    Filed 07/03/19 Entered 07/03/19 16:26:58                Desc Main
                                                        Document     Page 74 of 74
5/19/2015   Check                                                                      8/20/2015     8/21/2015 7:18:59 AM


8/21/2015   None               0                                                       8/19/2015    8/19/2015 11:49:31 AM

5/19/2015   Phone Pay                                                                  8/11/2015    8/13/2015 10:07:30 AM
4/19/2015   Phone Pay                                                                  8/11/2015    8/13/2015 10:07:28 AM
3/19/2015   Phone Pay                                                                  8/11/2015    8/13/2015 10:07:26 AM
2/19/2015   Phone Pay                                                                  8/11/2015    8/13/2015 10:07:24 AM
2/19/2015   Phone Pay          00031851                                                8/11/2015     8/13/2015 9:56:55 AM
2/19/2015   Phone Pay          00031851                                                8/11/2015     8/13/2015 9:56:57 AM
2/19/2015   None                                                                       8/13/2015     8/13/2015 8:50:21 AM

2/19/2015   Check                                                                       8/1/2015     8/11/2015 7:22:32 AM

7/19/2015   None               0                                                        8/4/2015      8/3/2015 5:06:53 PM

2/19/2015   None                                                                       7/31/2015      8/3/2015 1:29:03 PM

2/19/2015   Check                                                                       7/1/2015     7/27/2015 2:13:01 PM

5/21/2015   None               0                                                       7/23/2015     7/23/2015 9:08:19 AM

6/19/2015   None               0                                                        7/5/2015     7/20/2015 5:01:00 PM

2/19/2015   Check                                                                       7/1/2015      7/2/2015 7:41:06 AM


2/19/2015   None                                                                       6/30/2015      7/1/2015 6:07:52 PM

2/19/2015   Check                                                                       6/1/2015      6/9/2015 6:57:45 AM
2/19/2015   Personal Check     5030                                                     6/8/2015      6/9/2015 1:26:20 PM

2/19/2015   None                                                                       5/27/2015     5/27/2015 3:17:57 PM



  Report Date:
 7/3/2019 7:54:53 AM                      Highlighted transactions occurred on modification date of loan.
